Exhibit 10.1

EXECUTION VERSION

$1,500,000,000

FIVE-YEAR CREDIT AGREEMENT

dated as of

August 14, 2014

among

LOCKHEED MARTIN CORPORATION,

The LENDERS Listed Herein,

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

CITIBANK, N.A.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

MIZUHO BANK, LTD.

as Documentation Agents,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

MIZUHO BANK, LTD.

Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE  

ARTICLE 1

DEFINITIONS

  

  

Section 1.01.

  

Definitions

  

Section 1.02.

  

Accounting Terms and Determinations

     17   

ARTICLE 2

THE CREDITS

  

  

Section 2.01.

  

The Committed Loans

     18   

Section 2.02.

  

Method of Committed Borrowing

     18   

Section 2.03.

  

Competitive Bid Borrowings

     19   

Section 2.04.

  

Notice to Lenders; Funding of Loans

     22   

Section 2.05.

  

Conversion/Continuation of Loans

     24   

Section 2.06.

  

Loan Accounts and Notes

     25   

Section 2.07.

  

Payment of Principal

     26   

Section 2.08.

  

Interest

     26   

Section 2.09.

  

Optional Prepayments

     28   

Section 2.10.

  

General Provisions as to Payments

     29   

Section 2.11.

  

Fees

     29   

Section 2.12.

  

Reduction or Termination of Commitments

     30   

Section 2.13.

  

Lending Offices

     31   

Section 2.14.

  

Reimbursement

     31   

Section 2.15.

  

Letters of Credit.

     31   

Section 2.16.

  

Swing Line Loans.

     36   

Section 2.17.

  

Stop Issuance Notice

     40   

Section 2.18.

  

Extension Option

     40   

Section 2.19.

  

Increased Commitments; Additional Lenders.

     41   

Section 2.20.

  

Defaulting Lenders

     43   

ARTICLE 3

CONDITIONS

  

  

Section 3.01.

  

Conditions to Effectiveness

     45   

Section 3.02.

  

Conditions to All Loans and Letters of Credit

     47   

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

  

  

Section 4.01.

  

Corporate Existence and Power

     47   

Section 4.02.

  

No Contravention

     48   

Section 4.03.

  

Corporate Authorization; Binding Effect

     48   

Section 4.04.

  

Financial Information

     48   

 

ii



--------------------------------------------------------------------------------

Section 4.05.

  

Litigation; Taxes

     49   

Section 4.06.

  

Margin Regulations

     49   

Section 4.07.

  

Governmental Approvals

     49   

Section 4.08.

  

Pari Passu Obligations

     49   

Section 4.09.

  

No Defaults

     49   

Section 4.10.

  

Full Disclosure

     49   

Section 4.11.

  

ERISA

     50   

Section 4.12.

  

Environmental Matters

     50   

Section 4.13.

  

Anti-Corruption Laws and Sanctions

     50   

ARTICLE 5

COVENANTS

  

  

Section 5.01.

  

Information

     51   

Section 5.02.

  

Payment of Obligations

     53   

Section 5.03.

  

Insurance

     53   

Section 5.04.

  

Maintenance of Existence

     53   

Section 5.05.

  

Maintenance of Properties

     53   

Section 5.06.

  

Compliance with Laws

     54   

Section 5.07.

  

Mergers, Consolidations and Sales of Assets

     54   

Section 5.08.

  

Limitation on Liens

     55   

Section 5.09.

  

Leverage Ratio

     57   

Section 5.10.

  

Use of Facility

     57   

ARTICLE 6

DEFAULTS

  

  

Section 6.01.

  

Events of Default

     57   

Section 6.02.

  

Cash Cover

     60   

ARTICLE 7

THE AGENTS

  

  

Section 7.01.

  

Appointment and Authorization

     61   

Section 7.02.

  

Agents and Affiliates

     62   

Section 7.03.

  

Action by Agents

     62   

Section 7.04.

  

Consultation with Experts

     62   

Section 7.05.

  

Liability of Agents

     62   

Section 7.06.

  

Indemnification

     63   

Section 7.07.

  

Credit Decision

     63   

Section 7.08.

  

Successor Agents

     63   

Section 7.09.

  

Agents’ Fees

     64   

Section 7.10.

  

Documentation Agents

     64   

ARTICLE 8

CHANGE IN CIRCUMSTANCES

  

  

Section 8.01.

  

Increased Cost and Reduced Return; Capital Adequacy

     64   

 

iii



--------------------------------------------------------------------------------

Section 8.02.

  

Illegality.

     66   

Section 8.03.

  

Taxes on Payments

     67   

ARTICLE 9

MISCELLANEOUS

  

  

Section 9.01.

  

Termination of Commitment of a Lender; New Lenders

     70   

Section 9.02.

  

Notices

     71   

Section 9.03.

  

No Waivers

     73   

Section 9.04.

  

Expenses; Indemnification

     73   

Section 9.05.

  

Pro Rata Treatment

     74   

Section 9.06.

  

Sharing of Set-offs

     74   

Section 9.07.

  

Amendments and Waivers

     74   

Section 9.08.

  

Successors and Assigns; Participations; Novation

     75   

Section 9.09.

  

Designated Lenders

     78   

Section 9.10.

  

Visitation

     79   

Section 9.11.

  

No Reliance on Margin Stock

     79   

Section 9.12.

  

Governing Law; Submission to Jurisdiction

     79   

Section 9.13.

  

Counterparts; Integration

     79   

Section 9.14.

  

WAIVER OF JURY TRIAL

     79   

Section 9.15.

  

Confidentiality

     80   

Section 9.16.

  

No Advisory or Fiduciary Responsibility

     80   

Section 9.17.

  

USA Patriot Act

     81   

SCHEDULES AND EXHIBITS

 

SCHEDULE I        —        Commitment Schedule SCHEDULE II        —       
Pricing Schedule Exhibit A        —        Notice of Committed Borrowing Exhibit
B        —        Notice of Swing Line Borrowing Exhibit C        —       
Competitive Bid Quote Request Exhibit D        —        Invitation for
Competitive Bid Quotes Exhibit E        —        Competitive Bid Quote Exhibit F
       —        Notice of Competitive Bid Borrowing Exhibit G        —       
Notice of Conversion/Continuation Exhibit H-1        —        Form of Committed
Note Exhibit H-2        —        Form of Competitive Bid Note Exhibit I   
    —        Compliance Certificate Exhibit J        —        Assignment and
Assumption Agreement Exhibit K        —        Designation Agreement Exhibit L
       —        Form of Extension Agreement

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT

AGREEMENT dated as of August 14, 2014 among LOCKHEED MARTIN CORPORATION, the
LENDERS listed on the signature pages hereof, JPMORGAN CHASE BANK, as
Syndication Agent, CITIBANK, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
and MIZUHO BANK, LTD., as Documentation Agents, and BANK OF AMERICA, N.A., as
Administrative Agent.

NOW, THEREFORE, the undersigned parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein and in any
Exhibit or Schedule hereto, have the following meanings:

“Additional Lender” has the meaning set forth in Section 2.19(b).

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent for the Lenders hereunder, and its successor or successors
in such capacity.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Agents with a copy to the Company duly completed by such
Lender.

“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents, and “Agent” means any of the foregoing.

“Agent Parties” has the meaning set forth in Section 9.02(c).

“Agreement” means this Five-Year Credit Agreement as it may be amended from time
to time.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules, and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Domestic Loans, its Domestic Lending Office, (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office and (iii) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office.



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by a Lender or an
affiliate of a Lender.

“Arrangers” means J.P. Morgan Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Citigroup Global Markets Inc., Credit Agricole Corporate and
Investment Bank and Mizuho Bank, Ltd., in their capacity as joint lead arrangers
and bookrunners in respect of this Agreement.

“Assignment and Assumption Agreement” means an agreement, substantially in the
form of Exhibit J hereto (including electronic documentation substantially in
such form generated by use of an electronic platform), under which an interest
of a Lender hereunder is transferred to an Eligible Assignee pursuant to
Section 9.08(c) hereof.

“Available Amount” has the meaning set forth in Section 6.02.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day or (iii) the Eurodollar Rate for one month interest period
commencing on such day (or if such day is not a Eurodollar Business Day, the
immediately preceding Eurodollar Business Day) plus 1%, each change in the Base
Rate to become effective on the day on which such change occurs.

“Base Rate Loan” means any Committed Loan in respect of which interest is to be
computed on the basis of the Base Rate.

“Capitalized Lease Obligations” means any and all monetary obligations under any
leasing arrangements which have been capitalized, as such obligations are
reported in the consolidated financial statements of the Company and its
Consolidated Subsidiaries.

“Cash Collateral Account” has the meaning set forth in Section 6.02.

“Change in Law” means, for purposes of Section 8.01 and Section 8.02, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

2



--------------------------------------------------------------------------------

“Closing Date” means August 14, 2014.

“Collateral” has the meaning set forth in Section 6.02.

“Collaterized Amount” has the meaning set forth in Section 2.20(d)(ii).

“Commitment” means as to each Lender at any time, the amount set forth opposite
such Lender’s name on the Commitment Schedule or in the applicable Assignment
and Assumption Agreement, as such amount may be decreased pursuant to the terms
of this Agreement.

“Commitment Schedule” means the Commitment Schedule attached hereto as Schedule
I.

“Commitment Termination Date” means August 14, 2019, or such later date to which
the Termination Date may be extended pursuant to Section 2.18, or if any such
date is not a Domestic Business Day, the next preceding Domestic Business Day.

“Committed Loan” means a Loan made by a Lender pursuant to Section 2.01.

“Committed Notes” means promissory notes of the Company, substantially in the
form of Exhibit H-1 hereto, evidencing the obligation of the Company to repay
the Committed Loans, and “Committed Note” means any one of such promissory notes
issued hereunder.

“Company” means Lockheed Martin Corporation, a Maryland corporation, and its
successors.

“Company Materials” has the meaning set forth in Section 5.01.

“Competitive Bid Eurodollar Loan” means a loan to be made by a Lender pursuant
to a Eurodollar Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.02).

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Lender may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid Eurodollar Loans, on the
one hand, and its Competitive Bid Rate Loans, on the other hand, in which case
all references herein to the Competitive Bid Lending Office of such Lender shall
be deemed to refer to either or both of such offices, as the context may
require.

 

3



--------------------------------------------------------------------------------

“Competitive Bid Loan” means a Competitive Bid Eurodollar Loan or a Competitive
Bid Rate Loan.

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).

“Competitive Bid Notes” means promissory notes of the Company, substantially in
the form of Exhibit H-2 hereto, evidencing the obligation of the Company to
repay the Competitive Bid Loans, and “Competitive Bid Note” means any one of
such promissory notes issued hereunder.

“Competitive Bid Quote” means an offer by a Lender, in substantially the form of
Exhibit E hereto, to make a Competitive Bid Loan in accordance with Section
2.03.

“Competitive Bid Quote Request” means the notice, in substantially the form of
Exhibit C hereto, to be delivered by the Company in accordance with Section 2.03
in requesting Competitive Bid Quotes.

“Competitive Bid Rate” has the meaning set forth in Section 2.03(d).

“Competitive Bid Rate Loan” means a Loan to be made by a Lender pursuant to a
Rate Auction.

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with the Company in its consolidated financial statements
if such statements were prepared as of such date. For purposes of Section 4.04
and 5.01 and the definition of the term “Exempt Subsidiary”, Consolidated
Subsidiary includes any Exempt Subsidiary.

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if its
Commitment has terminated, the sum of the aggregate outstanding principal amount
of its Loans at such time plus the aggregate amount of its Letter of Credit
Liabilities and Swing Line Obligations at such time.

“Debt” means all indebtedness for borrowed money, ESOP guarantees and
Capitalized Lease Obligations reported as debt in the consolidated financial
statements of the Company and the Consolidated Subsidiaries, plus all
indebtedness for borrowed money and capitalized lease obligations incurred by
third parties and guaranteed by the Company or a Consolidated Subsidiary not
otherwise reported as debt in such consolidated financial statements.

 

4



--------------------------------------------------------------------------------

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letter of Credit
Obligations or Swing Line Obligations or (iii) pay over to any Lender any other
amount required to be paid by it hereunder, unless in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Company in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, or in the case
of clause (iii) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith dispute with respect
to the amount of such payment (specifically identified by such Lender), (b) has
notified the Administrative Agent or any Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letter of Credit
Obligations and Swing Line Obligations under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
reasonably satisfactory to it, or (d) has become, or has a direct or indirect
parent that has become, the subject of a bankruptcy or insolvency proceeding;
provided further, that a Lender shall not be a Defaulting lender solely by
virtue of the ownership or acquisition of an equity interest in that Lender or
any direct or indirect parent company thereof by a governmental authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.20(f)) upon delivery of written notice of such
determination to the Company, each Issuing Lender, each Swing Line Lender and
each Lender.

 

5



--------------------------------------------------------------------------------

“Deficit Amount” has the meaning set forth in Section 6.02.

“Designated Lender” means, with respect to any Designating Lender, an Approved
Fund designated by it pursuant to Section 9.09(a) as a Designated Lender for
purposes of this Agreement.

“Designated Representative” means any officer or employee as shall be so
identified in an Officer’s Certificate.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.09(a).

“Designation Agreement” has the meaning set forth in Section 9.09(a).

“Documentation Agent” means each of Citibank, N.A., Credit Agricole Corporate
and Investment Bank and Mizuho Bank, Ltd., in its capacity as documentation
agent in respect of this Agreement.

“Dollars” or “$” means lawful currency of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in San Francisco or New York are authorized by law to
close.

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

“Effective Date” means the dates the Commitments become effective in accordance
with Section 3.01.

“Eligible Assignee” means (i) any other Lender or an affiliate of the assignor
Lender or (ii) any other financial institution or Approved Fund that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
subject in the case of clause (i) to the approval of the Administrative Agent,
the Issuing Lenders and the Swing Line Lenders and subject in the case of clause
(ii) to the approval of the Administrative Agent, the Issuing Lenders, the Swing
Line Lenders and, unless an Event of Default has occurred and is continuing, the
Company (each such approval not to be unreasonably withheld or delayed. The
withholding of consent to an assignment by the Company shall not be deemed
unreasonable if based solely upon the Company’s desire to (A) balance relative
loan exposures to the assignee among all credit facilities of the Company or
(B) avoid payment of any additional amounts payable to the assignee under
Article 8 which would arise from such assignment.

 

6



--------------------------------------------------------------------------------

“Eligible Successor Agent” has the meaning set forth in Section 7.08.

“Environmental Laws” means any and all applicable federal, state and local
statutes, regulations, ordinances, rules, administrative orders, consent
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances, or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances, or
hazardous wastes.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder, in each case as in effect from time to
time.

“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Company, are treated as a single employer
under Section 414 of the Internal Revenue Code.

“Eurodollar Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins based on the Eurodollar Rate pursuant to Section
2.03.

“Eurodollar Business Day” means any day which is both (i) a Domestic Business
Day and (ii) a day on which commercial banks are open for international business
(including dealings in dollar deposits) in London.

“Eurodollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurodollar Lending Office by notice to the Company
and the Administrative Agent.

“Eurodollar Loan” means any Committed Loan in respect of which interest is to be
computed on the basis of the Eurodollar Rate.

“Eurodollar Margin” means the percentage determined pursuant to Section 2.08(d)
and Schedule II.

 

7



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan or Competitive Bid
Eurodollar Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Event of Default” has the meaning set forth in Section 6.01.

“Excess Collateral” has the meaning set forth in Section 6.02.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” has the meaning set forth in Section 8.03.

“Exempt Subsidiary” means Sim-Industries B.V. and its subsidiaries and any other
entity of which the Company owns a sufficient number of securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other governing body that is designated as such pursuant
to an Officer’s Certificate; provided that no such designation may be made
unless, as of the end of the most recent fiscal quarter prior to such
designation, the book value, net of depreciation and amortization and after
intercompany eliminations, of the assets of such entity, when aggregated with
the book values, net of depreciation and amortization and after intercompany
eliminations, of the assets of all Exempt Subsidiaries, other than
Sim-Industries B.V. and its subsidiaries, does not exceed 6% of the book value
of the total assets of the Company and its Consolidated Subsidiaries. Exempt
Subsidiary includes any direct or indirect subsidiary of an Exempt Subsidiary.

 

8



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
August 26, 2011, as amended from time to time prior to the Effective Date.

“Facility” means, at any time, the aggregate amount of the Commitments at such
time.

“Facility Fee” has the meaning set forth in Section 2.11.

“Facility Fee Base” has the meaning set forth in Section 2.11.

“Failed Loan” has the meaning specified in Section 2.04(e).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to the Administrative Agent on such day on such
transactions as determined by it.

“Fixed Rate Loans” means Eurodollar Loans or Competitive Bid Loans (excluding
Competitive Bid Eurodollar Loans bearing interest at the Base Rate pursuant to
Section 8.02) or any combination of the foregoing.

“Foreign Person” has the meaning set forth in Section 8.03(c).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

9



--------------------------------------------------------------------------------

“Increased Commitments” has the meaning set forth in Section 2.19(a).

“Indemnitee” has the meaning set forth in Section 9.04(b).

“Interest Period” means: (a) as to each (1) Eurodollar Loan, a period commencing
on the date of borrowing specified in the applicable Notice of Borrowing or on
the date specified in the applicable Notice of Conversion/Continuation, and
ending one, two, three, six or (as provided in Section 2.08(b)) twelve months
thereafter, and (2) Competitive Bid Eurodollar Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
such whole number of months thereafter, in each case as selected by the Company,
provided that:

(i) any Interest Period (other than an Interest Period determined pursuant to
clause (iii) below) which would otherwise end on a day which is not a Eurodollar
Business Day shall be extended to the next succeeding Eurodollar Business Day
unless such Eurodollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Eurodollar Business
Day;

(ii) any Interest Period (other than an Interest Period determined pursuant to
clause (iii) below) which begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and

(iii) any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date; and

(b) as to each Competitive Bid Rate Loan, the period commencing on the date of
borrowing specified in the applicable Notice of Borrowing and ending such number
of days thereafter (but not less than seven days), in each case as selected by
the Company; provided that:

(i) any Interest Period (other than an Interest Period determined pursuant to
clause (ii) below) which would otherwise end on a day which is not a Eurodollar
Business Day shall be extended to the next succeeding Eurodollar Business Day;
and

 

10



--------------------------------------------------------------------------------

(ii) any Interest Period which would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Invitation for Competitive Bid Quotes” means the notice substantially in the
form of Exhibit D hereto to the Lenders in connection with the solicitation by
the Company of Competitive Bid Quotes.

“Issuing Lenders” means JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Citibank, N.A., Credit Agricole Corporate and Investment Bank and Mizuho Bank,
Ltd. and any other Lender that may agree to issue letters of credit hereunder
pursuant to an instrument in form satisfactory to the Administrative Agent, in
each case as issuer of a letter of credit hereunder.

“Lender” means (i) each bank or other financial institution listed on the
signature pages hereof, (ii) each Person that becomes a Lender pursuant to
either Section 9.01 or Section 9.08(c), and (iii) their respective successors.
Unless the context otherwise requires, the term “Lenders” includes the Swing
Line Lenders.

“Lender Party” means any Agent, any Lender, any Issuing Lender, any Swing Line
Lender and any Arranger.

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
an Issuing Lender.

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the aggregate amount then owing
by the Company in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

“Letter of Credit Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus the aggregate
amount of all Reimbursement Obligations.

“Letter of Credit Termination Date” means the tenth Domestic Business Day prior
to the Commitment Termination Date.

“Lien” means any mortgage, pledge, security interest, lien, or encumbrance.

“Loan” and “Loans” mean and include each and every loan made by a Lender under
this Agreement, including Swing Line Loans.

 

11



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Company, to perform its obligations under this Agreement or any of the
Notes, (b) the validity or enforceability of this Agreement or any of the Notes,
(c) the rights and remedies of any Lender or the Agents under this Agreement or
any of the Notes, or (d) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith.

“Material Debt” means Debt (other than Loans under this Agreement) of the
Company and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal amount exceeding
$150,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.

“Non-Consenting Lender” shall mean any Lender that has not consented to any
proposed amendment, modification, waiver or termination of this Agreement or a
Note which, pursuant to Section 9.07, requires the consent of all Lenders or all
affected Lenders and with respect to which the Required Lenders shall have
granted their consent.

“Note” or “Notes” has the meaning set forth in Section 2.06.

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in Section
2.03(f)).

“Notice of Conversion/Continuation” has the meaning set forth in Section
2.05(b).

“Notice of Issuance” has the meaning set forth in Section 2.15(b).

“Notice of Swing Line Borrowing” means a notice of a Swing Line Borrowing
pursuant to Section 2.16(b), which, if in writing, shall be substantially in the
form of Exhibit B hereto (or in such other form, including substantially in such
form transmitted on an electronic platform or electronic transmission system, as
shall be approved by the Administrative Agent).

“Officer’s Certificate” means a certificate signed by an officer of the Company.

“Other Taxes” has the meaning set forth in Section 8.03(b).

 

12



--------------------------------------------------------------------------------

“Parent” means with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 9.08(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act)
Act of 2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Lender at any time, the percentage which
the amount of its Commitment at such time represents of the aggregate amount of
all the Commitments at such time; provided that in the case of Section 2.20 when
a Defaulting Lender shall exist, “Percentage” shall mean the percentage of the
total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment. At any time after the Commitments shall have
terminated, the term “Percentage” shall refer to a Lender’s Percentage
immediately before such termination, adjusted to reflect any subsequent
assignments pursuant to Section 9.08(b) and to reflect any Lender’s status as a
Defaulting Lender at the time of determination.

“Person” means any individual, firm, company, corporation, joint venture,
joint-stock company, limited liability company or partnership, trust,
unincorporated organization, government or state entity, or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.

“Platform” has the meaning set forth in Section 5.01.

“Post-Default Rate” means, with respect to any Loan or any interest payment at
any date on or after the due date of such Loan or interest payment, a rate per
annum equal to the sum of 2% plus the Base Rate for such date.

“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule II.

 

13



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time by Bank of America, N.A. as its “prime rate.” Such rate is a
rate set by Bank of America, N.A. based upon various factors including Bank of
America, N.A.’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America, N.A. shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Principal Property” means, at any time, any manufacturing facility that is
located in the United States, is owned by the Company or any of its
Subsidiaries, and has a book value, net of any depreciation or amortization,
pursuant to the then most recently delivered financial statements, in excess of
$15,000,000.

“Quarterly Date” means the last day of March, June, September and December in
each year, commencing September 30, 2014.

“Rate Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Rates pursuant to Section 2.03.

“Rating Agency” means either of Moody’s or S&P.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligation” has the meaning set forth in Section 2.15(c)(ii).

“Related Persons” has the meaning set forth in Section 9.04(b).

“Removal Effective Date” has the meaning set forth in Section 7.08.

“Required Lenders” means at any time and for any specific purpose the Lender or
Lenders having, in the aggregate, more than 50% of the total Credit Exposures
(exclusive in each case of the Credit Exposure(s) of Defaulting Lenders).

“Resignation Effective Date” has the meaning set forth in Section 7.08.

“Responsible Officer” shall mean any of the president, chief executive officer,
chief financial officer, principal accounting officer or treasurer.

“Restricted Subsidiary” means (x) any Significant Subsidiary, (y) any Subsidiary
that has substantially all of its property located in the United States and that
owns a Principal Property and (z) any Subsidiary theretofore designated a
Restricted Subsidiary pursuant to the next sentence and not subsequently
designated not a Restricted Subsidiary pursuant to the sentence thereafter. If
at the end of any fiscal quarter, the aggregate principal amount of Debt of the

 

14



--------------------------------------------------------------------------------

Company and its Subsidiaries secured by Liens exceeds $150,000,000 and the
aggregate total assets (net of depreciation and amortization, and after
intercompany eliminations, but without giving effect, as to any Restricted
Subsidiary pursuant to clause (z) above, to assets encumbered by Liens to secure
Debt) of the Company and all of its Restricted Subsidiaries (“Total Restricted
Assets”) are less than 85% of the total assets of the Company and its
Subsidiaries (net of depreciation and amortization, and after intercompany
eliminations, but without giving effect, as to any Restricted Subsidiary
pursuant to clause (z) above, to assets encumbered by Liens to secure Debt)
(“Total Assets”), then the Company shall, not later than the date on which
financial statements for the fiscal period then ending are required to be
delivered pursuant to this Agreement, designate other Subsidiaries as Restricted
Subsidiaries such that, after giving effect thereto, Total Restricted Assets
equal or exceed 85% of Total Assets. If at the end of any fiscal quarter, Total
Restricted Assets are more than 85% of Total Assets, the Company may designate
Restricted Subsidiaries which are not then Restricted Subsidiaries pursuant to
clause (x) or (y) above as being no longer Restricted Subsidiaries, provided
that after giving effect thereto, Total Restricted Assets equal or exceed 85% of
Total Assets. Subsidiaries of a Restricted Subsidiary are not Restricted
Subsidiaries solely by virtue of such subsidiary status.

“Retiring Lender” has the meaning set forth in Section 9.01(a).

“S&P” means Standard & Poor’s Ratings Services and its successors.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, the Republic of the Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the European Union, Her Majesty’s Treasury of the United Kingdom or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

“Significant Subsidiary” means a Subsidiary with a book value of total assets,
net of depreciation and amortization and after intercompany eliminations, in
excess of $150,000,000.

 

15



--------------------------------------------------------------------------------

“Stockholders’ Equity” means consolidated stockholders’ equity of the Company
and the Consolidated Subsidiaries reported as stockholders’ equity on the
consolidated balance sheet of the Company and the Consolidated Subsidiaries, as
calculated pursuant to Section 1.02.

“Stop Issuance Notice” has the meaning defined in Section 2.17.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
Board of Directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company, other than any such corporation or
other entity that is an Exempt Subsidiary.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.16.

“Swing Line Lender” means each of JPMorgan Chase Bank, N.A. and Bank of America,
N.A. each in its capacity as a provider of Swing Line Loans, or any successor
swing line lender hereunder. References to “the Swing Line Lender” in connection
with any Swing Line Loan are references to the particular Swing Line Lender that
issued or is requested to issue such Swing Line Loan.

“Swing Line Lender Sublimit” means as to any Swing Line Lender, an amount equal
to $50,000,000. The Swing Line Lender Sublimit is part of, and not in addition
to, the Swing Line Sublimit.

“Swing Line Loan” has the meaning specified in Section 2.16(a).

“Swing Line Obligations” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Obligations of any
Lender at any time shall be such Lender’s Percentage of the aggregate Swing Line
Obligations at such time.

“Swing Line Sublimit” means an amount equal to $100,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Facility.

“Syndication Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Syndication Agent in respect of this Agreement.

“Taxes” has the meaning set forth in Section 8.03.

“Total Commitments” means, at the time for any determination thereof, the
aggregate of the Commitments of the Lenders.

“Total Usage” means, as to any Lender at any time of determination, the sum of
(i) the aggregate principal amount of all Committed Loans by such Lender at such
time outstanding, (ii) the aggregate amount of such Lender’s Letter of Credit
Liabilities, (iii) the aggregate amount of such Lender’s Swing Line Obligations
and (iv) the product derived by multiplying (a) the aggregate principal amount
of all Competitive Bid Loans at such time outstanding and (b) such Lender’s
Percentage.

 

16



--------------------------------------------------------------------------------

“Tranche” means (i) a group of Competitive Bid Loans borrowed on the same date
for the same Interest Period and (ii) a group of Eurodollar Loans which are
Committed Loans having the same Interest Period.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding the Commonwealths, territories and
possessions of the United States.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or an appointed trustee under Title IV of ERISA.

Section 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Consolidated Subsidiaries delivered to the Lenders; provided
that, if the Company notifies the Syndication Agent that the Company wishes to
amend any covenant contained in Article 5 to eliminate the effect on the
operation of such covenant (or, in the case of clause (a) or clause (b) below,
if the Syndication Agent notifies the Company that the Required Lenders wish to
amend any such covenant for such purpose) of (a) any change after the date
hereof in generally accepted accounting principles (which, for purposes of this
proviso shall include the generally accepted application or interpretation
thereof), (b) any change after the date hereof in the Company’s accounting
policies that are consistent with generally accepted accounting principles or
(c) any change after the date hereof in any applicable tax law or regulation or
in the interpretation thereof by any regulatory authority (including without
limitation any change in an applicable tax treaty), then the Company’s
compliance with such covenant shall be determined on the basis of (x) generally
accepted accounting principles, (y) the Company’s accounting policies or (z) the
applicable tax law or regulation or the interpretation thereof in effect
immediately before the relevant change in generally accepted accounting
principles or accounting policies is adopted by the Company or change in law is
effective, as applicable, until either such notice is

 

17



--------------------------------------------------------------------------------

withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to the impact on Stockholder’s Equity from the
re-measurement of post-retirement benefit plans pursuant to the Accounting
Standards Codification 715, Compensation-Retirement Benefits (or any other
Financial Accounting Standard having a similar result or effect).

ARTICLE 2

THE CREDITS

Section 2.01. The Committed Loans. On or after the Effective Date each of the
Lenders severally agrees, upon the terms and conditions of this Agreement, to
make Loans to the Company under this Section 2.01 from time to time prior to the
Commitment Termination Date or the termination in full of such Lender’s
Commitment, whichever is earlier, such that the Total Usage of such Lender shall
at no time exceed such Lender’s Commitment in effect at such time. No more than
twelve Tranches of Eurodollar Loans and Competitive Bid Loans (as set forth in
Section 2.03(b) below) shall be outstanding at any time. Within such limits, the
Company may borrow, repay and reborrow under this Section 2.01. Each borrowing
from the Lenders shall be in an aggregate amount of not less than $10,000,000
and in multiples of $1,000,000.

Section 2.02. Method of Committed Borrowing. The Company shall give the
Administrative Agent written (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
or telephonic notice (a “Notice of Committed Borrowing”) no later than 1:00 p.m.
(New York time) or, with respect to any Base Rate Loan, 11:00 a.m. (New York
time) (i) at least three Eurodollar Business Days before the date of each
borrowing hereunder on the basis of the Eurodollar Rate (or at least four
Eurodollar Business Days before the date of a borrowing hereunder with an
Interest Period of twelve months in accordance with Section 2.08(b)) or, (ii) on
the day of each borrowing hereunder on the basis of the Base Rate, specifying in
each case the date of such borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Loan or a Eurodollar Business Day in the case of a
Eurodollar Loan, the amount to be borrowed, any election as between the Base
Rate and the Eurodollar Rate, and, if the Eurodollar Rate is elected, a
selection of the applicable Interest Period. A written Notice of Committed
Borrowing shall be executed by an officer or a Designated Representative and
shall be substantially in the form of Exhibit A hereto. A telephonic notice
hereunder may only be provided by an officer or a Designated Representative,
such notice to be promptly followed by a written Notice of Committed Borrowing
executed as set forth above.

 

18



--------------------------------------------------------------------------------

Section 2.03. Competitive Bid Borrowings. (a) In addition to Committed Loans
pursuant to Section 2.01 the Company may, as set forth in this Section 2.03 from
time to time prior to the Commitment Termination Date or earlier termination of
the Commitments, request the Lenders to make offers to make Competitive Bid
Loans to the Company, but only to the extent that, after giving effect thereto,
the Total Usage of all Lenders does not exceed the Total Commitments. Such
Lenders may, but shall have no obligation to, make such offers and the Company
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.

(b) When the Company wishes to request offers to make Competitive Bid Loans
under this Section, it shall transmit to the Administrative Agent by facsimile
transmission or electronic communication, pursuant to procedures approved by the
Administrative Agent, a Competitive Bid Quote Request so as to be received no
later than 1:00 p.m. (New York time) on (x) the fourth Eurodollar Business Day
prior to the date of the Loan proposed therein, in the case of a Eurodollar
Auction or (y) the Domestic Business Day next preceding the date of the Loan
proposed therein, in the case of a Rate Auction (or, in either case, such other
time or date as the Company and the Administrative Agent shall have mutually
agreed and shall have notified the Lenders not later than the date of the
Competitive Bid Quote Request for the first Eurodollar Auction or Rate Auction
for which such change is to be effective) specifying:

(i) the proposed funding date of such Loan, which shall be a Eurodollar Business
Day in the case of a Eurodollar Auction or a Domestic Business Day in the case
of a Rate Auction,

(ii) the aggregate amount of such Loan, which shall be $10,000,000 or a larger
multiple of $1,000,000,

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,

(iv) the interest payment date or dates applicable thereto, and

(v) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Rate.

The Company may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.

(c) Promptly upon receipt of a Competitive Bid Quote Request, the Administrative
Agent shall send to the Lenders by facsimile transmission or electronic
communication, pursuant to procedures approved by the Administrative Agent, an
Invitation for Competitive Bid Quotes, which shall constitute an invitation by
the Company to each such Lender to submit Competitive Bid Quotes offering to
make the Competitive Bid Loans to which such Competitive Bid Quote Request
relates in accordance with this Section.

 

19



--------------------------------------------------------------------------------

(d)(i) Each Lender may submit a Competitive Bid Quote containing an offer or
offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this subsection (d) and must be submitted to the Administrative
Agent by facsimile transmission or electronic communication, pursuant to
procedures approved by the Administrative Agent, at its offices specified on the
signature pages hereto not later than (x) 10:45 a.m. (New York time) on the
third Eurodollar Business Day prior to the proposed date of borrowing, in the
case of a Eurodollar Auction or (y) 9:15 a.m. (New York time) on the proposed
date of borrowing, in the case of a Rate Auction (or, in either case, such other
time or date as the Company and the Administrative Agent shall have mutually
agreed and shall have notified the Lenders not later than the date of the
Competitive Bid Quote Request for the first Eurodollar Auction or Rate Auction
for which such change is to be effective); provided that Competitive Bid Quotes
submitted by the Administrative Agent (or any affiliate of the Administrative
Agent) in the capacity of a Lender may be submitted, and may only be submitted,
if the Administrative Agent or such affiliate in the capacity of a Lender
notifies the Administrative Agent of the terms of the offer or offers contained
therein not later than 15 minutes prior to the deadline for the other Lenders.
Subject to Articles 3 and 6, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Company.

(ii) Each Competitive Bid Quote shall specify:

(A) the proposed date of borrowing,

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Lender may be accepted,

(C) in the case of a Eurodollar Auction, the margin above or below the
applicable Eurodollar Rate (the “Competitive Bid Margin”) offered for each such
Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/100th of 1%) to be added to or subtracted from such Eurodollar Rate,

 

20



--------------------------------------------------------------------------------

(D) in the case of a Rate Auction, the rate of interest per annum (specified to
the nearest 1/100th of 1%) (the “Competitive Bid Rate”) offered for each such
Competitive Bid Loan, and

(E) the identity of the quoting Lender.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(iii) Any Competitive Bid Quote shall be disregarded if it:

(A) is not substantially in conformity with Exhibit E hereto or does not specify
all of the information required by subsection (ii));

(B) contains qualifying, conditional or similar language;

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(D) arrives after the time set forth in subsection (i).

(e) The Administrative Agent shall promptly notify the Company of the terms
(x) of any Competitive Bid Quote submitted by a Lender that is in accordance
with subsection (d) and (y) of any Competitive Bid Quote that amends, modifies
or is otherwise inconsistent with a previous Competitive Bid Quote submitted by
such Lender with respect to the same Competitive Bid Quote Request. Any such
subsequent Competitive Bid Quote shall be disregarded by the Administrative
Agent unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Company shall specify (A) the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request,
(B) the respective principal amounts and Competitive Bid Margins or Competitive
Bid Rates, as the case may be, so offered and (C) if applicable, any limitations
on the aggregate principal amount of Competitive Bid Loans for which offers in
any single Competitive Bid Quote may be accepted.

(f) Not later than (x) 1:00 p.m. (New York time) on the third Eurodollar
Business Day prior to the proposed date of borrowing, in the case of a
Eurodollar Auction, or (y) 11:00 a.m. (New York time) on the proposed date of
borrowing, in the case of a Rate Auction (or, in either case, such other time or
date as the

 

21



--------------------------------------------------------------------------------

Company and the Administrative Agent shall have mutually agreed and shall have
notified to the Lenders not later than the date of the Competitive Bid Quote
Request for the first Eurodollar Auction or Rate Auction for which such change
is to be effective), the Company shall notify the Administrative Agent by
telephonic notice of its acceptance or non-acceptance of the offers so notified
to it pursuant to subsection (e). A telephonic notice hereunder may only be
provided by an officer or a Designated Representative. In the case of
acceptance, such telephonic notice shall be promptly followed by a written
notice (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent) executed by an officer
or a Designated Representative (a “Notice of Competitive Bid Borrowing”),
substantially in the form of Exhibit F hereto, specifying the aggregate
principal amount of offers for each Interest Period that are accepted. The
Company may accept any Competitive Bid Quote in whole or in part; provided that:

(i) the aggregate principal amount of each borrowing of Competitive Bid Loans
may not exceed the applicable amount set forth in the related Competitive Bid
Quote Request,

(ii) the principal amount of each borrowing of Competitive Bid Loans must be
$10,000,000 or a larger multiple of $1,000,000,

(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Rates, as the case may be, and

(iv) the Company may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

(g) If offers are made by two or more Lenders with the same Competitive Bid
Margins or Competitive Bid Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Competitive Bid Loans
in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in multiples of
$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amounts of such offers. Determinations by the
Administrative Agent of the amounts of Competitive Bid Loans shall be conclusive
in the absence of manifest error.

Section 2.04. Notice to Lenders; Funding of Loans. (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall give each Lender prompt notice of
each such borrowing, specifying the relevant information including such Lender’s
portion of such borrowing (if any) and the date on which funds are to be made
available. If a Notice of Borrowing is revoked by the Company after receipt
thereof by the Administrative Agent, the Company shall be subject to the
provisions of Section 2.14. Notwithstanding anything to the contrary in this
Section 2.04, all Swing Line Loans shall be made as provided in Section 2.16.

 

22



--------------------------------------------------------------------------------

(b) Not later than 1:00 p.m. (New York time) on the date specified by the
Administrative Agent pursuant to Section 2.04(a), each Lender participating
therein shall make available its share of such borrowing, in Dollars, in
immediately available funds, to the Administrative Agent at its address referred
to in Section 9.02. Unless (i) the Administrative Agent has not received a
written Notice of Borrowing pursuant to Section 2.02 or 2.03(f) or (ii) the
Administrative Agent determines that any applicable condition set forth in
Article 3 has not been satisfied, the amounts so received by the Administrative
Agent shall be made available immediately upon receipt to the Company by wire
transfer in Dollars, in immediately available funds, to an account of the
Company maintained at a financial institution located in the United States
designated by the Company to the Administrative Agent.

(c) Unless the Administrative Agent shall have received notice from a Lender
(x) not later than 1:00 p.m. (New York time) on the date of the borrowing, in
the case of Base Rate Loans and (y) at least one Domestic Business Day prior to
the date of the borrowing, in the case of any other Loans, that such Lender will
not make available to the Administrative Agent such Lender’s share of the
borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of the borrowing in
accordance with subsection (b) of this Section 2.04 and the Administrative Agent
may, in reliance upon such assumption, make available to the Company on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Company severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Company until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan for purposes of this
Agreement, and the Company shall not be required to repay such amount pursuant
to this subsection (c).

(d) The failure of any Lender to make a Loan required to be made by it as part
of any borrowing hereunder shall not relieve any other Lender of its obligation,
if any, hereunder to make its Loan on the date of such borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of the borrowing.

 

23



--------------------------------------------------------------------------------

(e) If any Lender (x) shall fail to make any Loan (the “Failed Loan”) which such
Lender is otherwise obligated hereunder to make to the Company on the date of
borrowing thereof and the Administrative Agent shall not have received notice
from the Company or such Lender that any condition precedent to the making of
the Failed Loan has not been satisfied or (y) is otherwise a Defaulting Lender,
then, until such Lender shall have made or be deemed to have made (pursuant to
the third to last sentence of this subsection (e)) the Failed Loan in full or
the Administrative Agent shall have received notice from the Company or such
Lender that any condition precedent to the Failed Loan was not satisfied at the
time the Failed Loan was to have been made or is no longer a Defaulting Lender,
as applicable, whenever the Administrative Agent shall receive any amount from
the Company for the account of such Lender, except as otherwise provided in
Section 2.20(c), (i) the amount so received will, upon receipt by the
Administrative Agent, be deemed to have been paid to the Lender in satisfaction
of the obligation for which paid, without actual disbursement of such amount to
the Lender, (ii) the Lender will be deemed to have made the same amount
available to the Administrative Agent for disbursement as a Loan to the Company
up to the amount of any Failed Loan and (iii) the Administrative Agent will,
accordingly, disburse such amount (up to the amount of such Failed Loan) to the
Company or, if the Administrative Agent has previously made such amount
available to the Company on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to the
Company); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to the Company or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan to the Company in
satisfaction, to the extent thereof, of such Lender’s obligation to make the
Failed Loan. In the event any amounts remain after application pursuant to the
first sentence of this Section 2.04(e), such amounts shall be applied in
accordance with Section 2.20(c) hereto. If and during the time that a Failed
Loan shall exist, the Company shall have the right to terminate in full the
Commitment of the Lender causing such Failed Loan as provided in Section
9.01(a).

Section 2.05. Conversion/Continuation of Loans. (a) With respect to Committed
Loans, the Company shall have the option to (i) convert all or any part of
(A) outstanding Base Rate Loans equal to $10,000,000 and multiples of $1,000,000
in excess of that amount to Eurodollar Loans and (B) outstanding Eurodollar
Loans equal to $10,000,000 and multiples of $1,000,000 in excess of that amount
to Base Rate Loans, or (ii) upon the expiration of any Interest Period
applicable to outstanding Eurodollar Loans, to continue all or any portion of
such Loans equal to $10,000,000 and multiples of $1,000,000 in excess of that
amount as Eurodollar Loans. The Interest Period of any Base Rate Loan or
Eurodollar Loan converted to a Fixed Rate Loan pursuant to clause (i) above
shall commence on the date of such conversion. The succeeding Interest Period of
any Fixed Rate Loan continued pursuant to clause (ii) above shall commence on
the last day of the Interest Period of the Loan so continued. Eurodollar Loans
may only be converted on the last day of the then current Interest Period
applicable thereto or on the date required pursuant to Section 8.02.

 

24



--------------------------------------------------------------------------------

(b) The Company shall deliver a written or telephonic notice of such
continuation or conversion (a “Notice of Conversion/Continuation”) to the
Administrative Agent no later than (y) 1:00 p.m. (New York time) at least three
Eurodollar Business Days (four Eurodollar Business Days if the Interest Period
is for twelve months) in advance of the date of the proposed conversion to, or
continuation of, a Eurodollar Loan, and (z) 11:00 a.m. (New York time) on the
day of a conversion to a Base Rate Loan. A written Notice of
Conversion/Continuation shall be executed by an officer or a Designated
Representative, shall be in substantially the form attached as Exhibit G and
shall specify: (i) the proposed conversion/continuation date (which shall be a
Eurodollar Business Day in the case of a Eurodollar Loan or a Domestic Business
Day in the case of a Base Rate Loan), (ii) the aggregate amount of the Loans
being converted/continued, (iii) an election between the Base Rate and the
Eurodollar Rate and (iv) in the case of a conversion to, or a continuation of
Eurodollar Loans, the requested Interest Period. A telephonic Notice of
Conversion/Continuation may only be provided by an officer or a Designated
Representative, which notice must be promptly followed by a written Notice of
Conversion/Continuation executed as set forth above. Upon receipt of a Notice of
Conversion/Continuation, the Administrative Agent shall give each Lender prompt
notice of the contents thereof and such Lender’s pro rata share of all
conversions and continuations requested therein. If no timely Notice of
Conversion/Continuation is delivered by the Company as to any Eurodollar Loan
and such Loan is not repaid by the Company at the end of the applicable Interest
Period, such Loan shall be converted to a Base Rate Loan.

Section 2.06. Loan Accounts and Notes. (a) Except as provided in subsection
(b) below, the Loans of each Lender shall be evidenced by a loan account in the
Company’s name maintained by such Lender and the Administrative Agent in the
ordinary course of business. Such loan account maintained by the Administrative
Agent shall be conclusive evidence absent manifest error of the amount of the
Loan made by such Lender to the Company, the interest accrued and payable
thereon and all interest and principal payments made thereon. Any failure so to
record or any error in doing so shall in no way limit or otherwise affect the
obligation of the Company hereunder to pay any amount owing with respect to the
Loans.

(b) Upon written request made to the Syndication Agent by a Lender, the Company
shall deliver to the Syndication Agent for such Lender a single Committed Note
and a single Competitive Bid Note, if applicable, evidencing the Committed Loans
and the Competitive Bid Loans, respectively, of such requesting Lender, payable
to the order of each such Lender for the account of its Applicable Lending
Office. Each such Note shall be in substantially the form of Exhibit H-1 or H-2
hereto, as appropriate. Each reference in this Agreement to the “Note” or
“Notes” of such Lender shall be deemed to refer to and include any or all of
such Notes, as the context may require.

 

25



--------------------------------------------------------------------------------

(c) Upon receipt from the Company of the requesting Lender’s Notes, the
Syndication Agent shall forward such Notes to such Lender. Such Lender shall
record the date and amount of each Loan made by it and the date and amount of
each payment of principal made by the Company with respect thereto, and may, if
such Lender so elects in connection with any transfer or enforcement of its
Notes, endorse on the schedule forming a part thereof appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding; provided that the failure of any Lender that has requested a Note
or Notes to make any such recordation or endorsement shall not affect the
obligations of the Company hereunder or under the Note(s). Each Lender that
receives a Note or Notes from the Company is hereby irrevocably authorized by
the Company to so endorse its Note(s) and to attach to and make a part of its
Note(s) a continuation of any such schedule as and when required.

Section 2.07. Payment of Principal. (a) Each Committed Loan shall fall due and
be paid as to principal (i) on the Commitment Termination Date and (ii) on any
date that the aggregate Total Usage of all Lenders then outstanding exceeds
Total Commitments, but ratably only to the extent of such excess.

(b) Each Competitive Bid Loan shall fall due and be paid as to principal on the
last day of the Interest Period applicable to such Loan.

(c) Each Swing Line Loan shall fall due and be paid as to principal on the
earlier of the Commitment Termination Date and the tenth Domestic Business Day
after such Loan is made.

Section 2.08. Interest. Payment of interest on the Loans shall be in accordance
with the following:

(a) Interest shall, subject to any decrease or increase pursuant to clause
(d) of this Section 2.08, accrue (y) on each Base Rate Loan (including each
Swing Line Loan) for each day at a rate per annum equal to the Base Rate for
such day and (z) on each Eurodollar Loan for each day during each period
commencing on the first day of an Interest Period therefor to but excluding the
last day of such Interest Period, at a rate per annum equal to the sum of the
Eurodollar Rate for such Interest Period plus the Eurodollar Margin for such
day, all as selected and specified in a notice to the Administrative Agent
furnished pursuant to Section 2.02, Section 2.05 or Section 2.16; provided that:

(i) each selection by the Company as between the Base Rate and the Eurodollar
Rate shall be made, as among the Lenders, pro rata in accordance with their
respective Commitments, except as variation from such pro-rationing may be
required by virtue of suspension as to a particular Lender of its Commitment to
make Eurodollar Loans, as contemplated by Section 8.02(a); and

 

26



--------------------------------------------------------------------------------

(ii) subject to the other provisions of this Section 2.08 there may be
outstanding hereunder at the same time Committed Loans (or portions thereof)
which are Base Rate Loans and other Committed Loans (or portions thereof) which
are Eurodollar Loans.

(b) If requested to do so by the Company, through the Administrative Agent, at
least six Eurodollar Business Days before the beginning of any Interest Period
applicable to a Eurodollar Loan, each Lender will advise the Company, through
the Administrative Agent, before 10:00 a.m. (New York time) four Eurodollar
Business Days preceding the beginning of such Interest Period, as to whether
such Lender consents to the selection by the Company of a duration of twelve
months for such Interest Period. If, but only if, all of the Lenders so consent,
the Company shall be entitled to select a duration of twelve months for such
Interest Period pursuant to Section 2.02 or 2.05.

(c) Interest accrued on a Base Rate Loan (other than Swing Line Loans) shall be
paid on each Quarterly Date and on the Commitment Termination Date (or earlier
date of termination of the Commitments in their entirety). Interest accrued on a
Eurodollar Loan shall be paid (i) on the last day of the Interest Period for
such Loan, (ii) in the case of a Eurodollar Loan with an Interest Period of more
than three months, at intervals of three months from the first day of such
Interest Period and (iii) on the date of any prepayment pursuant to Section 2.09
or conversion pursuant to Section 8.02 (but only to the extent accrued with
respect to the amount being prepaid or converted). Interest accrued on a
Competitive Bid Loan shall be paid on the last day of the Interest Period for
such Loan, the date of any prepayment pursuant to Section 2.09 or conversion
pursuant to Section 8.02 or as provided in the Competitive Bid Quote Request for
such Loan. Interest accrued on a Swing Line Loan shall be paid on the day that
such Swing Line Loan is required to be repaid and on the date of any prepayment
pursuant to Section 2.09.

(d) The Eurodollar Margin shall be determined by reference to the senior
unsecured long-term debt ratings of the Company by S&P and Moody’s, as specified
on Schedule II hereto. Any change in the Eurodollar Margin shall become
effective on the day on which such a Rating Agency shall publicly announce a
change in such rating.

(e) Subject to Section 8.02, each Competitive Bid Eurodollar Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Eurodollar Rate
for such Interest Period (determined as if the Competitive Bid Eurodollar Loan
were a Eurodollar Loan) plus (or minus) the Competitive Bid Margin quoted by the

 

27



--------------------------------------------------------------------------------

Lender making such Loan in accordance with Section 2.03. Each Competitive Bid
Rate Loan shall bear interest on the outstanding principal amount thereof, for
the Interest Period applicable thereto, at a rate per annum equal to the
Competitive Bid Rate quoted by the Lender making such Loan in accordance with
Section 2.03.

(f) Interest on past-due principal and interest shall accrue at the Post-Default
Rate during the period from and including the due date thereof to but excluding
the date that such amount is paid and shall be payable on demand.

(g) The Administrative Agent shall determine, in accordance with the provisions
of this Agreement, each Base Rate and Eurodollar Rate applicable to the Loans
hereunder. The Administrative Agent shall give prompt notice to the Company and
the Lenders of each rate of interest so determined, and its determination
thereof shall be conclusive in the absence of manifest error.

(h) Interest on Fixed Rate Loans shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed, calculated as to each
Interest Period (or period ending on a repayment date or date of conversion to a
Eurodollar Loan or prepayment date selected pursuant to Section 2.09 or required
pursuant to Section 8.02) from and including the first day thereof to but
excluding the last day thereof. Interest on Base Rate Loans shall be computed on
the basis of a year of 365 or 366 days, as the case may be, and paid for the
actual number of days elapsed, calculated from and including the date of such
Base Rate Loan to but excluding the date of repayment or conversion of such Loan
to a Fixed Rate Loan.

Section 2.09. Optional Prepayments. (a) The Company may, upon notice to the
Administrative Agent not later than 11:30 a.m. (New York time) on the date of
such prepayment, prepay Base Rate Loans, Swing Line Loans, or any Competitive
Bid Loan bearing interest at the Base Rate pursuant to Section 8.02, in each
case without penalty or premium, in whole at any time, or from time to time in
part in amounts aggregating (other than in the case of Swing Line Loans) not
less than $10,000,000.

(b) Subject to Section 2.14, the Company may, upon at least three Eurodollar
Business Days’ notice to the Administrative Agent, prepay Eurodollar Loans, in
whole at any time, or from time to time in part in amounts aggregating not less
than $10,000,000, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment.

(c) Except as provided in subsection (a) above, the Company may not prepay all
or any portion of the principal amount of any Competitive Bid Loan prior to the
maturity thereof.

 

28



--------------------------------------------------------------------------------

(d) Upon receipt of a notice of prepayment, the Administrative Agent shall give
each Lender prompt notice of the contents thereof and the amount of such
Lender’s Loans being prepaid pursuant thereto.

Section 2.10. General Provisions as to Payments. (a) All payments by the Company
of principal, interest, Facility Fee and other charges under this Agreement
shall be made not later than 2:00 p.m. (New York time) on the date when due, in
Dollars, in immediately available funds, without set-off, counterclaim or
deduction, to the Administrative Agent at its address referred to in
Section 9.02. If a Fed-Wire reference or tracer number for any such payment has
been received, from the Company or otherwise, by the Administrative Agent by
that time the Company will not be penalized for a payment received after 2:00
p.m. (New York time). The Administrative Agent will promptly distribute to each
Lender its ratable share of each such payment received by the Administrative
Agent for the account of the Lenders. Whenever any payment of principal of, or
interest on, the Base Rate Loans, the Competitive Bid Rate Loans or of the
Facility Fee or any other amounts payable to the Lenders hereunder shall be due
on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day. Whenever any
payment of principal of, or interest on, the Eurodollar Loans or the Competitive
Bid Eurodollar Loans shall be due on a day which is not a Eurodollar Business
Day, the date for payment thereof shall be extended to the next succeeding
Eurodollar Business Day unless such Eurodollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Eurodollar Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.

(b) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Lenders hereunder that the
Company will not make such payment in full, the Administrative Agent may assume
that the Company has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Company shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

Section 2.11. Fees. (a) Commencing on the Effective Date, the Company agrees to
pay to the Lenders a facility fee (the “Facility Fee”) on the daily actual
aggregate amount of the Facility Fee Base at a rate per annum determined by
reference to the senior unsecured long-term debt ratings of the Company by S&P
and Moody’s, as specified on Schedule II hereto. Any change in the Facility Fee

 

29



--------------------------------------------------------------------------------

shall become effective on the day on which such a Rating Agency publicly
announces a change in such rating. Notwithstanding the foregoing, Facility Fees
in respect of the Facility Fee Base, as defined below, of any Lender shall cease
to accrue, and accrued but unpaid Facility Fees shall be payable, on the date
(if any) on which such Lender’s Facility Fee Base is reduced to zero pursuant
hereto. For this purpose the “Facility Fee Base” is the aggregate amount of the
Credit Exposures; provided that following termination of the Commitments, the
Facility Fee Base at any date shall not include any principal amounts bearing
interest at such date at the Post Default Rate.

(b) The Company shall pay (i) to the Administrative Agent on behalf of the
Lenders a Letter of Credit fee accruing daily on the aggregate undrawn amount of
all outstanding Letters of Credit at a rate per annum equal to the Eurodollar
Margin for such day and (ii) to each Issuing Lender for its own account a letter
of credit fronting fee accruing daily on the aggregate amount then available for
drawing under all Letters of Credit issued by such Issuing Lender at such rate
per annum as may be mutually agreed between the Company and such Issuing Lender
from time to time.

(c) Fees payable pursuant to this Section 2.11 shall be determined as follows:
(i) Facility Fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) for the actual number of days elapsed and (ii) Letter of
Credit fees shall be computed on the basis of a year of 360 days for the actual
number of days elapsed. All such fees shall be payable in arrears on each
Quarterly Date during the period from and including the Effective Date to but
excluding the date the Facility Fee Base is reduced to zero and on the date the
Facility Fee Base is reduced to zero and shall be paid by the Company to the
Administrative Agent for the account of the Lenders.

Section 2.12. Reduction or Termination of Commitments. The Company shall have
the right at any time or from time to time, upon not less than three Domestic
Business Days’ prior written notice to the Administrative Agent, to terminate
the Commitments of the Lenders, in whole or in part, provided that each partial
termination shall be in an aggregate amount of not less than $25,000,000 and a
multiple of $5,000,000, and shall reduce the Commitments of the applicable
Lenders proportionately (the Commitment Schedule shall be deemed to be amended
to reflect the reduction in such Commitments); and provided further that after
giving effect to any such termination or reduction and any prepayment or
repayment of the Loans on or before the effective date thereof, the Total Usage
of each Lender shall not exceed its Commitment as so reduced (or shall be zero
in the case of the termination of the Commitments). The Administrative Agent
shall give prompt written notice to each Lender of each such reduction or
termination. The Commitment of a Lender may also be terminated under the
provisions of Section 9.01(a).

 

30



--------------------------------------------------------------------------------

Section 2.13. Lending Offices. Each Loan shall be made and maintained by the
Applicable Lending Office of each respective Lender. Subject to the provisions
of Sections 8.01, 8.02 and 9.08(d), each Lender may transfer any Loan to or
designate a different office of itself or any subsidiary or affiliate and such
office shall thereupon become an Applicable Lending Office.

Section 2.14. Reimbursement. The Company shall reimburse each Lender for all
reasonable out-of-pocket costs and expenses, including the cost of any
liquidation and redeployment of funds borrowed by such Lender (but excluding
loss of margin for the period after any payment, conversion or failure to
borrow, convert or continue as described herein), in the event that the Company
makes any payment of principal with respect to, or converts, any Fixed Rate Loan
on any day other than the last day of an Interest Period applicable thereto
(pursuant to Section 2.09 or otherwise) or any borrowing, conversion,
continuation or prepayment notified to the Lenders pursuant to Section 2.02,
2.03, 2.05 or 2.09(b) relative to Fixed Rate Loans shall not be consummated
because of the Company’s failure to satisfy one or more of the applicable
conditions precedent in Article 3 or because the Company fails to borrow,
convert, continue or prepay at the specified time. Any Lender requesting
reimbursement from the Company for such costs and expenses pursuant to this
Section 2.14 shall provide the Company through the Administrative Agent with the
calculation of the amount of such costs and expenses in reasonable detail.

Section 2.15. Letters of Credit.

(a) Commitment to Issue Letters of Credit. Subject to the terms and conditions
hereof, and so long as no Stop Issuance Notice is in effect, each Issuing Lender
in reliance upon the agreements of the other Lenders set forth in this
Section 2.15 agrees to issue Letters of Credit from time to time before the
Letter of Credit Termination Date upon the request of the Company; provided that
(i) immediately after each Letter of Credit is issued (x) the Total Usage of all
Lenders shall not exceed the aggregate amount of the Commitments, (y) the
aggregate amount of the Letter of Credit Liabilities of all Lenders shall not
exceed $300,000,000 and (z) the aggregate amount of Letter of Credit Liabilities
with respect to all Letters of Credit issued by the Issuing Lender of such
Letters of Credit shall not exceed $100,000,000 and (ii) each such Letter of
Credit shall only back performance of non-financial or commercial contracts or
undertakings of the Company and its Subsidiaries of the type which qualify for a
50% conversion factor for purposes of risk-based capital adequacy regulations
applicable to the Lenders from time to time. Upon the date of issuance by an
Issuing Lender of a Letter of Credit, the Issuing Lender shall be deemed,
without further action by any party hereto, to have sold to each Lender, and
each Lender shall be deemed, without further action by any party hereto, to have
purchased from the Issuing Lender, a participation in such Letter of Credit and
the related Letter of Credit Liabilities in the proportion its respective
Commitment bears to the aggregate Commitments. Each Lender acknowledges and
agrees that its obligation to

 

31



--------------------------------------------------------------------------------

acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(b) Method for Issuance; Terms; Extensions.

(i) The Company shall give the Issuing Lender selected by it notice at least
three Domestic Business Days (or such shorter notice as may be acceptable to the
Issuing Lender in its discretion) prior to the requested date of issuance or
extension of a Letter of Credit specifying the date such Letter of Credit is to
be issued or extended, and describing the terms of such Letter of Credit and the
nature of the transactions to be supported thereby in reasonable detail (such
notice, a “Notice of Issuance”). Upon receipt of a Notice of Issuance, the
Issuing Lender shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of the amount of such Lender’s participation in such Letter of Credit.

(ii) The obligation of the Issuing Lender to issue each Letter of Credit shall,
in addition to the conditions precedent set forth in Section 3.02, be subject to
the conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be satisfactory to the Issuing Lender and the
Company. The Company shall also pay to the Issuing Lender for its own account
issuance, drawing, amendment and extension charges in the amounts and at the
times as agreed between the Company and the Issuing Lender.

(iii) The renewal of any Letter of Credit shall be deemed to be an issuance of
such Letter of Credit, and if any Letter of Credit contains a provision pursuant
to which it is deemed to be renewed unless notice of termination is given by the
Issuing Lender, the Issuing Lender shall give such notice of termination if and
only if (x) the Issuing Lender is so instructed by the Company in writing not
less than three Domestic Business Days prior to the deadline for doing so, (y) a
Stop Issuance Notice is in effect or (z) the extended term of such Letter of
Credit would end after the Letter of Credit Termination Date. No Letter of
Credit shall have a term extending or extendible beyond the Letter of Credit
Termination Date.

 

32



--------------------------------------------------------------------------------

(c) Payments; Reimbursement Obligations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Company and each other Lender as to the amount to be paid as a result of such
demand or drawing and the date such payment is to be made by the Issuing Lender
(the “Payment Date”). Subject to subsection (d)(vi) below, the Company shall be
irrevocably and unconditionally obligated to reimburse the Issuing Lender for
any amounts paid by the Issuing Lender upon any drawing under any Letter of
Credit, without presentment, demand, protest or other formalities of any kind.
Such reimbursement shall be due from the Company on the date of receipt by it of
notice from the Issuing Lender of its obligation to make such payment (or, if
such notice is received by the Company after 1:00 P.M. (New York time) on any
date, on the next succeeding Domestic Business Day); and provided further that
if and to the extent any such reimbursement is not made by the Company in
accordance with this clause (i) or clause (ii) on the Payment Date, then
(irrespective of when notice thereof is received by the Company), such
reimbursement obligation shall bear interest, payable on demand, for each day
from and including the Payment Date to but not including the date such
reimbursement obligation is paid in full at a rate per annum equal to the rate
applicable to Base Rate Loans for such day.

(ii) All such amounts paid by the Issuing Lender and remaining unpaid by the
Company (a “Reimbursement Obligation”) shall, if and to the extent that the
amount of such Reimbursement Obligation would be permitted as a Borrowing
pursuant to Section 2.01, and unless the Company otherwise instructs the
Administrative Agent by not less than one Domestic Business Day’s prior notice,
convert automatically to Base Rate Loans on the date such Reimbursement
Obligation arises. The Administrative Agent shall, on behalf of the Company
(which hereby irrevocably directs the Administrative Agent so to act on its
behalf), give notice no later than 11:00 a.m. (New York time) on such date
requesting each Lender to make, and each Lender hereby agrees to make, a Base
Rate Loan, in an amount equal to such Lender’s Percentage of the Reimbursement
Obligation with respect to which such notice relates. Each Lender shall make
such Loan available to the Administrative Agent at its address referred to in
Section 9.02 in immediately available funds, not later than 1:00 p.m. (New York
time), on the date specified in such notice. The Administrative Agent shall pay
the proceeds of such Loans to the Issuing Lender, which shall immediately apply
such proceeds to repay the Reimbursement Obligation.

(iii) To the extent the Reimbursement Obligation is not refinanced by a Lender
pursuant to clause (ii) above, subject to subsection (d)(vi) below, such Lender
will pay to the Administrative Agent, for the account of the Issuing Lender,
immediately upon the Issuing Lender’s

 

33



--------------------------------------------------------------------------------

demand at any time during the period commencing after such Reimbursement
Obligation arises until reimbursement therefor in full by the Company, an amount
equal to such Lender’s Percentage of such Reimbursement Obligation, together
with interest on such amount for each day from the date of the Issuing Lender’s
demand for such payment (or, if such demand is made after 1:00 P.M. (New York
time) on such date, from the next succeeding Domestic Business Day) to the date
of payment by such Lender of such amount at a rate of interest per annum equal
to the Federal Funds Rate for the first three Domestic Business Days after the
date of such demand and thereafter at a rate per annum equal to the Base Rate
for each additional day. The Issuing Lender will pay to each Lender ratably all
amounts received from the Company for application in payment of its
Reimbursement Obligations in respect of any Letter of Credit, but only to the
extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto.

(iv) In the event that any payment of any Reimbursement Obligation by the
Company to any Issuing Lender is required to be returned to the Company (x) if
and to the extent the Lenders shall have previously funded their participations
in such Reimbursement Obligation pursuant to clause (iii) above, each Lender
shall return to the Issuing Lender any portion of such payment previously
distributed to it by the Issuing Lender and (y) if and to the extent the Lenders
shall not have previously funded such Reimbursement Obligation, the Lenders
obligations under clause (iii) above shall apply as if such Reimbursement
Obligation were due but not paid at such time.

(v) To the extent there is a conflict between this Agreement and any Issuing
Lender’s application, reimbursement agreement or related document or agreement,
the terms of this Agreement shall govern.

(d) Obligations Absolute. The obligations of the Company and each Lender under
subsection (c) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;

 

34



--------------------------------------------------------------------------------

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv) the existence of any claim, set-off, defense or other rights that the
Company may have at any time against a beneficiary of a Letter of Credit (or any
Person for whom the beneficiary may be acting), any Lender (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;

(v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(vi) payment under a Letter of Credit against presentation to the Issuing Lender
of documents that do not comply with the terms of such Letter of Credit;
provided, that the Issuing Lender’s determination that documents presented under
such Letter of Credit comply with the terms thereof shall not have constituted
gross negligence or willful misconduct of the Issuing Lender; or

(vii) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (vii), constitute a legal or equitable discharge of or defense
to the Company’s or the Lender’s obligations hereunder.

(e) Indemnification; Expenses.

(i) Company hereby indemnifies and holds harmless each Lender (including each
Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which it may reasonably
incur in connection with a Letter of Credit issued pursuant to this Section 2.15
(including any Letter of Credit which may be issued that does not meet the
requirements of Section 2.15(a)(ii)); provided that the Company shall not be
required to indemnify any Lender, or the Administrative Agent, for any claims,
damages, losses, liabilities, costs or expenses, to the extent the same has been
caused by (A) the gross negligence or willful misconduct of such Person or
(B) the Issuing Lender’s failure to pay under any Letter of Credit after the
presentation to it of documents strictly complying with the terms and conditions
of such Letter of Credit. This section shall not apply to any Indemnified Taxes,
Other Taxes or Excluded Taxes, which shall be covered solely by Section 8.03.

 

35



--------------------------------------------------------------------------------

(ii) None of the Lenders (including an Issuing Lender) nor the Administrative
Agent and their officers, directors, employees or agents shall be liable or
responsible, by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit, including
without limitation any of the circumstances enumerated in Section 2.15(d) above;
provided that, notwithstanding Section 2.15(d), the Company shall have a claim
for direct (but not consequential, punitive or any other indirect) damage
suffered by it, to the extent caused by (x) subject to the immediately following
sentence, the Issuing Lender’s gross negligence or willful misconduct in
determining whether documents presented under any Letter of Credit complied with
the terms of such Letter of Credit or (y) the Issuing Lender’s failure to pay
under any Letter of Credit after the presentation to it of documents strictly
complying with the terms and conditions of the Letter of Credit. The parties
agree that, with respect to documents presented which appear on their face to be
in substantial compliance with the terms of a Letter of Credit, the Issuing
Lender may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(iii) Nothing in this subsection (e) is intended to limit the obligations of the
Company under any other provision of this Agreement. To the extent the Company
does not indemnify an Issuing Lender as required by this subsection, the Lenders
agree to do so ratably in accordance with their Commitments.

(f) Defaulting Lenders. This Section 2.15 shall be subject to the applicable
provisions of Section 2.20 in the event any Lender becomes a Defaulting Lender.

Section 2.16. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, and so
long as no Stop Issuance Notice is in effect, each Swing Line Lender agrees to
make loans (each such loan, a “Swing Line Loan”) to the Company from time to
time on a pro rata basis on any Domestic Business Day until the Commitment
Termination Date in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit and, as to each Swing Line Lender, not to
exceed the Swing Line Lender Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the pro rata share of the

 

36



--------------------------------------------------------------------------------

outstanding amount of Loans and Letter of Credit Liabilities of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided that after giving effect to any Swing Line Loan, the Total Usage for
all Lenders at such time shall not exceed the Total Commitments at such time;
provided further that the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.16, prepay under Section 2.09 and reborrow under this
Section 2.16. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. (New
York time) on the requested borrowing date or such later time on the requested
borrowing date as may be approved by the Swing Line Lender in its sole
discretion, and shall specify (i) the amount to be borrowed, which shall be a
minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Domestic Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Notice of Swing Line Borrowing, appropriately completed and signed by a
Responsible Officer of the Company. Promptly after receipt by the Swing Line
Lender of any telephonic Notice of Swing Line Borrowing, the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Notice of Swing Line Borrowing and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 3:00 p.m. (New York time) on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the provisos to the first sentence of Section 2.16(a), or (B) that one or
more of the applicable conditions specified in Section 3.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4:00 p.m. (New York time) on the borrowing date
specified in such Notice of Swing Line Borrowing, make the amount of its Swing
Line Loan, on a pro rata basis, available to the Company.

 

37



--------------------------------------------------------------------------------

(c) Refinancing.

(i) The Swing Line Lender may request, at any time in its sole and absolute
discretion, and shall request on or prior to the tenth Domestic Business Day
after any Swing Line Loan is made, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s pro rata
share of the amount of Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Notice of Swing
Line Borrowing for purposes hereof) and in accordance with the requirements of
Section 2.02(a) as if it were a Base Rate Loan, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Facility and the conditions set forth
in Section 3.02. The Swing Line Lender shall furnish the Company with a copy of
the applicable Notice of Swing Line Borrowing promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its pro rata share of the amount specified in such Notice of Swing Line
Borrowing available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 1:00 p.m. (New York time) on the day specified in such Notice of
Swing Line Borrowing, whereupon, subject to Section 2.16(c)(ii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
borrowing of Loans in accordance with Section 2.16(c)(i), the request for Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.16(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.16(c) by the time
specified in Section 2.16(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

38



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.16(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Event of Default, (C) non-compliance with the conditions set forth in
Section 3.02, or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) In the event that any payment received by the Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender to the Company (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Lender shall pay
to the Swing Line Lender its Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause (ii) shall survive the
payment in full of all of the obligations of the Company under this Agreement
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Loan or risk participation pursuant to this
Section 2.16 to refinance such Lender’s Percentage of any Swing Line Loan,
interest in respect thereof shall be solely for the account of the Swing Line
Lender.

 

39



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Defaulting Lenders. This Section 2.16 shall be subject to the applicable
provisions of Section 2.20 in the event any Lender becomes a Defaulting Lender.

Section 2.17. Stop Issuance Notice. If the Required Lenders determine at any
time that the conditions set forth in Section 3.02 would not be satisfied in
respect of a Borrowing at such time, then the Required Lenders may request that
the Administrative Agent issue a “Stop Issuance Notice”, and the Administrative
Agent shall issue such notice to each Issuing Lender and Swing Line Lender. Such
Stop Issuance Notice shall be withdrawn upon a determination by the Required
Lenders that the circumstances giving rise thereto no longer exist. No Letter of
Credit shall be issued and no Swing Line Loan shall be made while a Stop
Issuance Notice is in effect. The Required Lenders may request issuance of a
Stop Issuance Notice only if there is a reasonable basis therefor, and shall
consider reasonably and in good faith a request from the Company for withdrawal
of the same on the basis that the conditions in Section 3.02 are satisfied;
provided that the Administrative Agent, the Issuing Lenders and the Swing Line
Lender may and shall conclusively rely on any Stop Issuance Notice while it
remains in effect. The absence of a Stop Issuance Notice at any time shall not
affect the rights and obligations of the parties hereto at any time that the
conditions set forth in Section 3.02 would not be satisfied in respect of a
Borrowing at such time or create any implication that such conditions would be
satisfied at such time.

Section 2.18. Extension Option. (a) So long as at the time no Default shall
exist, the Commitment Termination Date may be extended in the manner set forth
in this Section 2.18 for a period of one year from the Commitment Termination
Date then in effect; provided that the Commitment Termination Date may only be
so extended once per year. If the Company wishes to request an extension of the
Commitment Termination Date, the Company shall give written notice to that
effect to the Administrative Agent not less than 45 days nor more than 90 days
prior to each anniversary of the Closing Date that occurs prior to the
Commitment Termination Date then in effect, whereupon the Administrative Agent
shall promptly notify each of the Lenders of such request. Each Lender will use
its best efforts to respond to such request, whether affirmatively or
negatively, as it may elect in its sole discretion, within 30 days of such
notice from the Administrative Agent. If any Lender shall not have responded
affirmatively within such 30-day period, such Lender shall be deemed to have
rejected the Company’s proposal to extend such Lender’s Commitment and only the
Commitments of those Lenders which have responded affirmatively shall be
extended, subject to receipt by the Administrative Agent of counterparts of an
Extension Agreement in substantially the form of Exhibit L hereto (the
“Extension Agreement”) duly completed and signed by the Company, the

 

40



--------------------------------------------------------------------------------

Administrative Agent and all of the Lenders that have responded affirmatively.
No extension of the Commitments pursuant to this Section 2.18 shall be legally
binding on any party hereto unless and until such Extension Agreement is so
executed and delivered by Lenders having more than 50% of the aggregate amount
of the Commitments.

(b) If any Lender rejects, or is deemed to have rejected, the Company’s proposal
to extend such Lender’s Commitment, (A) subject to (B) below, this Agreement
shall terminate on the Commitment Termination Date then in effect with respect
to such Lender, and the Company shall pay to such Lender on such Commitment
Termination Date any amounts due and payable to such Lender on such date and
(B) the Company may, if it so elects, require any Lender that does not elect to
extend its Commitment to assign its Commitment in its entirety to one or more
Eligible Assignees pursuant to Section 9.01(b) which Eligible Assignees will
agree to the extension of the Commitment Termination Date. On the date of
termination of any Lender’s Commitment as contemplated by clause (A) of the
first sentence of this subsection (b), the respective participations of the
other Lenders in all outstanding Letters of Credit and Swing Line Loans shall be
redetermined on the basis of their respective Commitments after giving effect to
such termination and, if applicable, any assignment pursuant to clause (B) of
the first sentence of this subsection (b), and the participation therein of the
Lender whose Commitment is terminated shall terminate; provided that the Company
shall, if and to the extent necessary to permit such redetermination of
participations in Letters of Credit and Swing Line Loans within the limits of
the Commitments which are not terminated, prepay on such date a portion of the
outstanding Loans, and such redetermination and termination of participations in
outstanding Letters of Credit shall be conditioned upon its having done so.

(c) The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each extension of the Commitments pursuant to this
Section 2.18.

Section 2.19. Increased Commitments; Additional Lenders.

(a) From time to time the Company may, upon at least thirty Domestic Business
Days’ notice to the Administrative Agent (which shall promptly provide a copy of
such notice to the Lenders), increase the aggregate amount of the Commitments by
an amount up to $500,000,000 in the aggregate for all increases made pursuant to
this Section 2.19 (the amount of any such increase, the “Increased
Commitments”).

(b) To effect such an increase, the Company may designate one or more of (x) the
existing Lenders or (y) other financial institutions reasonably acceptable to
the Administrative Agent, the Issuing Lenders and the Swing Line Lenders, in
each case, which at the time agree to (i) in the case of any such lender that is
an existing Lender, increase its Commitment (an “Increasing Lender”) and (ii) in
the case of any other such lender (an “Additional Lender”), become a party to
this Agreement with a Commitment of not less than $10,000,000; it being
understood that no existing Lender shall have any obligation to increase its
Commitment.

 

41



--------------------------------------------------------------------------------

(c) Any increase in the Commitments pursuant to this Section 2.19 shall be
subject to the satisfaction of the conditions contained in the first sentence of
Section 3.02(a).

(d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.19 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Company, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate corporate authorization on
the part of the Company with respect to the Increased Commitments and such
opinions of counsel for the Company with respect to the Increased Commitments as
the Administrative Agent may reasonably request.

(e) On the effective date of any increase in the aggregate amount of the
Commitments pursuant to this Section 2.19, (i) each Additional Lender shall pay
to the Administrative Agent an amount equal to its pro rata share of the
aggregate outstanding Loans (and funded participations, if any, in Letters of
Credit and Swing Line Loans) and (ii) any Increasing Lender whose Commitment has
been increased shall pay to the Administrative Agent an amount equal to the
increase in its pro rata share of the aggregate outstanding Committed Loans (and
funded participations as above), in each case such payments shall be for the
account of each other Lender. Upon receipt of such amount by the Administrative
Agent, (A) each other Lender shall be deemed to have ratably assigned that
portion of its outstanding Committed Loans (and funded participations, if any,
in Letters of Credit and Swing Line Loans) that is being reduced to the
Additional Lenders and the Increasing Lenders in accordance with such Lender’s
new Commitment or the increased portion thereof as applicable, (B) the
Administrative Agent shall promptly distribute to each other Lender its ratable
share of the amounts received by the Administrative Agent pursuant to this
paragraph and (C) the participations of the Lenders in outstanding Letters of
Credit and Swing Line Loans shall be determined in accordance with their
Commitments after giving effect to such increase.

 

42



--------------------------------------------------------------------------------

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue on the Commitment of such Defaulting Lender under
Section 2.11, including with respect to such Defaulting Lender’s Letter of
Credit Liabilities;

(b) The Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.07);

(c) Except as otherwise provided in Section 2.20(d), any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article 6 or otherwise, and including any amounts made available to
the Administrative Agent by that Defaulting Lender pursuant to Section 9.06),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Lenders or Swing Line Lenders hereunder; third, if so determined by
the Administrative Agent or requested by any Issuing Lender or Swing Line
Lender, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Company may request (so long as no Default or Event of
Default exists) to be held in a non-interest bearing deposit account and
released in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders, the Issuing Lenders or Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swing Line Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and seventh, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
at a time when the conditions set forth in Section 3.01 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.20 shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

43



--------------------------------------------------------------------------------

(d) If any Swing Line Obligations or Letter of Credit Obligations exist at the
time any Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Obligations and Letter of Credit
Liabilities of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Percentages but only
to the extent (A) no Event of Default has occurred and is continuing at such
time and (B) that the Total Usage for each non-Defaulting Lender does not exceed
such non-Defaulting Lender’s Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially be effected, the Company shall within one Domestic Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s pro rata share of all Swing Line Obligations and (y) second, cash
collateralize for the benefit of the Issuing Lender only the Company’s
obligations corresponding to such Defaulting Lender’s Letter of Credit
Liabilities (after giving effect to any partial reallocation pursuant to clause
(i) above and any cash collateral provided by such Defaulting Lender pursuant to
Section 2.20(c)) (the “Collateralized Amount”) in accordance with the procedures
set forth in Section 6.02 for so long as such Defaulting Lender’s Letter of
Credit Liabilities are outstanding;

(iii) if such Defaulting Lender’s Letter of Credit Liabilities are reallocated
to the non-Defaulting Lenders pursuant to clause (i) above, then the fees
payable to the non-Defaulting Lenders pursuant to Section 2.11(a) and 2.11(b)
shall be adjusted in accordance with such non-Defaulting Lenders’ Percentages;
and

(iv) if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
Issuing Lenders or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such Letter
of Credit Liabilities) and letter of credit fees payable under Section 2.11(b)
with respect to such Defaulting Lender’s Letter of Credit Liabilities shall be
payable to the Issuing Lenders until and to the extent that such Defaulting
Lender’s Letter of Credit Liabilities are reallocated and/or cash
collateralized.

 

44



--------------------------------------------------------------------------------

(e) So long as any Lender is a Defaulting Lender, the Swing Line Lenders shall
not be required to fund such portion of any Swing Line Loan and the Issuing
Lenders shall not be required to issue, amend or increase any Letter of Credit,
unless they are satisfied that the related exposure and the Defaulting Lender’s
then outstanding Letter of Credit Liabilities will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.20(b), and participating
interests in any newly made Swing Line Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(b) (and such Defaulting Lender shall not
participate therein).

(f) In the event that the Administrative Agent, the Company, the Swing Line
Lenders and the Issuing Lenders each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Obligations and Letter of Credit Liabilities of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swing Line Loans and Competitive Bid Rate Loans) as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Percentage, and such Lender
shall cease to be a Defaulting Lender; provided, however, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender.

(g) The Collateralized Amount (or the appropriate portion thereof) shall no
longer be required to be held as cash collateral pursuant to
Section 2.20(d)(ii), and shall be released to the Company, following (i) the
elimination of such Defaulting Lender’s Letter of Credit Liabilities (including
pursuant to Section 2.20(e) or Section 9.01), or (ii) the determination by the
Administrative Agent and each Issuing Lender that there exists excess cash
collateral.

ARTICLE 3

CONDITIONS

Section 3.01. Conditions to Effectiveness. The Commitments shall become
effective on the date that each of the following conditions shall have been
satisfied (or waived in accordance with Section 9.07):

(a) Counterparts. The Administrative Agent and the Syndication Agent shall have
received counterparts hereof signed by each of the parties hereto (or, in the
case of any party as to which an executed counterpart shall not have been
received, telegraphic, telex, facsimile transmission, electronic communication,
pursuant to procedures acceptable to the Administrative Agent, or other written
confirmation from such party of execution of a counterpart hereof by such
party).

 

45



--------------------------------------------------------------------------------

(b) Account. The Company shall have designated in writing to the Administrative
Agent its account pursuant to Section 2.04(b).

(c) Signatures. The Company shall have certified the name and signature of each
officer authorized to sign this Agreement and any Notes on its behalf and each
Designated Representative authorized to give Notices of Borrowing or give
Notices of Conversion/Continuation under this Agreement. The Lenders may
conclusively rely on such certification until they respectively receive notice
in writing to the contrary.

(d) Opinion of Company Counsel. The Administrative Agent and the Syndication
Agent shall have received (i) an opinion of Hogan Lovells US LLP, special
counsel for the Company and (ii) an opinion of the General Counsel, the
Associate General Counsel or an Assistant General Counsel of the Company, in
form and substance reasonably satisfactory to the Administrative Agent; the
Company hereby expressly instructs each such counsel to prepare such opinion for
the benefit of the Agents and the Lenders.

(e) Proof of Corporate Action. The Company shall have delivered copies certified
by its Secretary or an Assistant Secretary of its Charter and Bylaws and of all
corporate action taken by the Company to authorize the execution, delivery and
performance of this Agreement and the Notes and the borrowing hereunder.

(f) Know Your Customer. The Administrative Agent shall have received all
documentation and other information reasonably requested by each Lender that is
required for compliance with the Patriot Act or other “know your customer” and
anti-money laundering rules and regulations (which requested information shall
have been received at least three (3) Domestic Business Days prior to the
Effective Date to the extent requested by the Lenders at least ten (10) Domestic
Business Days prior to the Effective Date).

(g) Fees. The Lenders and the Agents shall have received the fees, as otherwise
agreed to by them and the Company, then or theretofore payable.

(h) Existing Credit Agreement. Each of the Administrative Agent and the
Syndication Agent shall have received evidence satisfactory to it of the
termination of all commitments under, and the payment of all principal and
interest on any loans outstanding under, and of all other amounts payable under,
the Existing Credit Agreement;

 

46



--------------------------------------------------------------------------------

provided that this Agreement shall not become effective or be binding unless all
of the foregoing conditions are satisfied no later than October 9, 2014. The
Administrative Agent shall promptly notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto. The Lenders that are parties to the Existing Credit Agreement,
comprising the “Required Banks” as defined in the Existing Credit Agreement, and
the Company agree to eliminate the requirement under Section 2.12 of the
Existing Credit Agreement that notice of optional termination of the commitments
thereunder be given three Domestic Business Days in advance, and further agree
that the commitments under the Existing Credit Agreement shall terminate in
their entirety simultaneously with and subject to the effectiveness of this
Agreement and that the Company shall be obligated to pay the accrued facility
fees thereunder to but excluding the date of such effectiveness.

Section 3.02. Conditions to All Loans and Letters of Credit. The obligation of
each Lender to make each Loan to be made by it on or after the Effective Date
(including the initial Loan) and the obligation of an Issuing Lender to issue
(or renew or extend the term of) any Letter of Credit, is subject to the
following conditions precedent:

(a) Events of Default, etc. No Event of Default shall have occurred and be
continuing; and except as otherwise described by the Company in a writing to the
Syndication Agent and waived by the Required Lenders, the representations of the
Company in Article 4 (other than Sections 4.04(c), 4.05, 4.11 and 4.12) shall be
true on and as of the date of such Loan or issuance of any Letter of Credit with
the same force and effect as if made on and as of such date. Notwithstanding the
foregoing, for purposes of the representations of the Company in Article 4 in
respect of any Loans to be made on the Effective Date, the limitation in the
parenthetical included in the previous sentence shall not apply.

(b) Company Representation. Each Notice of Borrowing or Notice of Issuance given
by the Company shall constitute a representation by the Company as to the
satisfaction in respect of such borrowing or issuance of the conditions referred
to in Section 3.02(a).

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants on the Effective Date and subject to
Section 3.02(a), each other date required pursuant to this Agreement that:

Section 4.01. Corporate Existence and Power. Each of the Company and its
Restricted Subsidiaries is duly organized and validly existing under the laws of
the state of its organization without limitation on the duration of its
existence, is in good standing therein, and is duly qualified to transact
business in all jurisdictions where such qualification is necessary, except for
such jurisdictions where the failure to be so qualified or licensed will not be
reasonably likely to have a Material Adverse Effect; the Company has corporate
power to enter into and perform this Agreement; and the Company has the
corporate power to borrow Loans, request Letters of Credit and issue Notes as
contemplated by this Agreement.

 

47



--------------------------------------------------------------------------------

Section 4.02. No Contravention. The execution and delivery by the Company of
this Agreement and any Notes and the performance by the Company of its
respective obligations under this Agreement and any Notes, do not contravene, or
constitute a default under, any provision of applicable law or regulation or
such corporation’s Charter or Certificate of Incorporation, as the case may be,
or Bylaws or any indenture, agreement, instrument, judgment or order to which
the Company is a party or by which it or any of its material assets or
properties may be bound or affected which would be reasonably likely to have a
Material Adverse Effect.

Section 4.03. Corporate Authorization; Binding Effect. The Company has taken all
corporate action necessary to authorize its execution and delivery of this
Agreement and any Notes and the consummation of the transactions contemplated
hereby; this Agreement and any Notes constitute the valid and binding agreements
of the Company enforceable against the Company in accordance with their
respective terms, except to the extent limited by bankruptcy, reorganization,
insolvency, moratorium and other similar laws of general application relating to
or affecting the enforcement of creditors’ rights or by general equitable
principles.

Section 4.04. Financial Information. (a) The consolidated balance sheets of the
Company and its Consolidated Subsidiaries as of December 31, 2013 and 2012 and
the related consolidated statements of earnings, stockholders’ equity, and cash
flows for each of the years then ended, audited by Ernst & Young LLP and set
forth in the Company’s 2013 Form 10-K, a copy of which has been made available
to each of the Lenders, present fairly, in all material respects, the
consolidated financial position of the Company and its Consolidated Subsidiaries
as of such dates and the consolidated results of their operations and their cash
flows for each of the years then ended in conformity with generally accepted
accounting principles.

(b) The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of June 29, 2014 and the related unaudited consolidated
statements of income and cash flows for the six months then ended, set forth in
the Company’s Form 10-Q for the quarter ended June 29, 2014, a copy of which has
been made available to each of the Lenders, present fairly, in all material
respects, on a basis consistent with the financial statements referred to in
subsection (a) of this Section, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such six-month period (subject to
normal year end adjustments and the absence of certain footnotes).

 

48



--------------------------------------------------------------------------------

(c) Since December 31, 2013, there has occurred no change in the consolidated
financial condition of the Company and its Consolidated Subsidiaries which would
be reasonably likely to have a Material Adverse Effect.

Section 4.05. Litigation; Taxes. (a) There are no suits, actions or proceedings
pending, or to the knowledge of any member of the Company’s legal department
threatened, against or affecting the Company or any Subsidiary, the adverse
determination of which is reasonably likely to occur, and if so adversely
determined would be reasonably likely to have a Material Adverse Effect.

(b) The Company and each Subsidiary have filed all material tax returns which to
the knowledge of the Company’s Vice President, Taxes and General Tax Counsel
were required to be filed and have paid or have adequately provided for all
taxes shown thereon to be due, including interest and penalties, except for
(i) those not yet delinquent, (ii) those the nonpayment of which would not be
reasonably likely to have a Material Adverse Effect and (iii) those being
contested in good faith and adequately covered by reserves.

Section 4.06. Margin Regulations. No part of the proceeds of any Loan will be
used in a manner which would violate, or result in a violation of, Regulation U.

Section 4.07. Governmental Approvals. No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this Agreement, with the
exception of routine periodic filings made under the Exchange Act and the filing
of International Capital Form CQ-1’s.

Section 4.08. Pari Passu Obligations. Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Agents against the Company under this Agreement
and the Notes will not be subordinate to, and will rank at least pari passu
with, the claims and rights of any other unsecured creditors of the Company
(except to the extent provided by bankruptcy, reorganization, insolvency,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights and by general principles of equity).

Section 4.09. No Defaults. The payment obligations of the Company and the
Restricted Subsidiaries in respect of any Material Debt are not overdue.

Section 4.10. Full Disclosure. All information furnished to the Lenders in
writing prior to the date hereof in connection with the transactions
contemplated hereby does not, collectively, contain any misstatement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading in any material respect on and as of the date hereof.

 

49



--------------------------------------------------------------------------------

Section 4.11. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Internal Revenue Code with respect to each Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or made any amendment
to any Plan which, in either case has resulted or could result in the imposition
of a material Lien or the posting of a material bond or other material security
under ERISA or the Internal Revenue Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

Section 4.12. Environmental Matters. The financial statements described in
Section 4.04 provide certain information regarding the current and potential
obligations arising from various consent decrees, cleanup and abatement orders,
and current or potential proceedings pertaining to actual or alleged soil and
water contamination, disposal of hazardous wastes, and other environmental
matters related to properties currently owned by the Company or its Restricted
Subsidiaries, previously owned properties, and other properties. Since
December 31, 2013, environmental matters have not caused any material adverse
change in the consolidated financial condition of the Company and the
Consolidated Subsidiaries from that shown by such financial statements.

In the ordinary course of business, the ongoing operations of the Company and
its Restricted Subsidiaries are reviewed from time to time to determine
compliance with applicable Environmental Laws. Based on these reviews, to the
knowledge of the Company, ongoing operations at the Principal Properties are
currently being conducted in substantial compliance with applicable
Environmental Laws except to the extent that noncompliance would not be
reasonably likely to result in a material adverse change in the consolidated
financial condition of the Company and the Consolidated Subsidiaries.

Section 4.13. Anti-Corruption Laws and Sanctions. (a) The Company has
implemented policies and procedures reasonably designed to promote compliance by
the Company and its Subsidiaries and their respective directors, officers,
employees, and agents with Anti-Corruption Laws and applicable Sanctions. The
Company and its Subsidiaries, and their respective officers, and to the
knowledge of any Responsible Officer of the Company, its employees, directors
and agents are in compliance with Anti-Corruption Laws and applicable Sanctions,
except in such instances in which failure to comply therewith could not
reasonably be excepted to have a Material Adverse Effect.

(b) The Company and its Subsidiaries are not knowingly engaged in any activity
that would reasonably be expected to result in the Company or any of its
Subsidiaries being designated as a Sanctioned Person. None of the Company, any
Subsidiary or to the knowledge of any Responsible Officer of the Company, any of
their respective directors, officers employees, or agents, is a Sanctioned
Person.

 

50



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

From the Effective Date and so long as any Lender has any Credit Exposure under
this Agreement, the Company agrees that, unless the Required Lenders shall
otherwise consent in writing:

Section 5.01. Information. The Company will deliver to the Administrative Agent
for each of the Lenders:

(a) as soon as available and in any event within 60 days after the end of each
of its first three quarterly accounting periods in each fiscal year,
consolidated statements of earnings and cash flows of the Company and the
Consolidated Subsidiaries for the period from the beginning of such fiscal year
to the end of such fiscal period and the related consolidated balance sheet of
the Company and the Consolidated Subsidiaries as at the end of such fiscal
period, all in reasonable detail (it being understood that delivery of such
statements as filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this subsection);

(b) as soon as available and in any event within 120 days after the end of each
fiscal year, consolidated statements of earnings and cash flows of the Company
and the Consolidated Subsidiaries for such year and the related consolidated
balance sheets of the Company and the Consolidated Subsidiaries as at the end of
such year, all in reasonable detail and accompanied by an opinion of independent
public accountants of recognized standing selected by the Company as to such
consolidated financial statements (it being understood that delivery of such
statements as filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this subsection);

(c) promptly after their becoming available:

(i) copies of all financial statements, stockholder reports and proxy statements
that the Company shall have sent to its stockholders generally; and

(ii) copies of all registration statements filed by the Company under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Company
shall have filed with the Securities and Exchange Commission (or any
governmental agency or agencies substituted therefor) under Section 13 or
Section 15(d) of the Exchange Act, or with any national or international
securities exchange (other than those on Form 11-K or any successor form);

 

51



--------------------------------------------------------------------------------

(d) from time to time, with reasonable promptness, but subject to restrictions
imposed by applicable security clearance regulations, such further information
regarding the business and financial condition of the Company and its
Subsidiaries as any Lender may reasonably request through the Syndication Agent;

(e) prompt notice of the occurrence of any Default; and

(f) prompt notice of all litigation and of all proceedings before any
governmental or regulatory agency pending (or, to the knowledge of the General
Counsel of the Company, threatened) and affecting the Company or any Restricted
Subsidiary, except litigation or proceedings which, the adverse determination of
which is not reasonably likely to occur, or which, if so adversely determined,
would not be reasonably likely to result in a Material Adverse Effect.

Each set of financial statements delivered pursuant to clause (a) or clause
(b) of this Section 5.01 shall be accompanied by a certificate in the form
attached hereto as Exhibit I signed by a financial officer of the Company
(i) stating that such officer has no knowledge, except as specifically stated,
of any Default and (ii) including the computations showing whether the Company
was, at the end of the relevant fiscal period, in compliance with the provisions
of Section 5.09.

Information required to be delivered pursuant to clauses (a), (b) or (c) above
which is filed by the Company with the Securities and Exchange Commission shall
be deemed to have been delivered (x) in the case of clauses (a) and (b), on the
date when so filed (it being understood that deemed delivery does not affect the
requirement of a certificate as set forth in the preceding paragraph) and (y) in
the case of clause (c), on the date on which the Company provides notice to the
Administrative Agent (which shall promptly advise the Lenders of such notice)
that such information has been posted on the Company’s website on the Internet
at the website address listed on the signature pages hereof, at
http://www.sec.gov/edgar/searchedgar/webusers.htm or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to the
preceding paragraph and (ii) the Company shall deliver paper copies of the
information referred to in clauses (a), (b) or (c) to the Administrative Agent
for any Lender which requests such delivery.

The Company hereby acknowledges that the Administrative Agent and/or the
Arrangers may, and if reasonably requested by the Company, shall promptly, make
available to the Lenders and the Issuing Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Company
Materials”) by posting the Company Materials on Debt Domain, IntraLinks,
Syndtrak, ClearPar, or another similar electronic system (the “Platform”).

 

52



--------------------------------------------------------------------------------

Section 5.02. Payment of Obligations. The Company will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Company or such Restricted
Subsidiary; provided that neither the Company nor any such Restricted Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim (i) the
payment of which is being contested in good faith and by proper proceedings,
(ii) not yet delinquent or (iii) the non-payment of which, if taken in the
aggregate, would not be reasonably likely to result in a Material Adverse
Effect.

Section 5.03. Insurance. The Company will maintain, and will cause each
Restricted Subsidiary to maintain, insurance from responsible companies in such
amounts and against such risks as is customarily carried by owners of similar
businesses and properties in the same general areas in which the Company or such
Restricted Subsidiary operates or, to the customary extent, self-insurance.

Section 5.04. Maintenance of Existence. The Company will preserve and maintain,
and will cause each Restricted Subsidiary to preserve and maintain, its
corporate existence and all of its rights, privileges and franchises necessary
or desirable in the normal conduct of its business, and conduct its business in
an orderly, efficient and regular manner. Nothing herein contained shall prevent
the termination of the business or corporate existence of any Subsidiary which
in the judgment of the Company is no longer necessary or desirable, a merger or
consolidation of a Subsidiary into or with the Company (if the Company is the
surviving corporation) or another Subsidiary or any merger, consolidation or
transfer of assets permitted by Section 5.07, as long as immediately after
giving effect to any such transaction, no Default shall have occurred and be
continuing.

Section 5.05. Maintenance of Properties. The Company will keep, and will cause
each Restricted Subsidiary to keep, all of its properties necessary, in the
judgment of the Company, in its business in good working order and condition,
ordinary wear and tear excepted. Nothing in this Section 5.05 shall prevent the
Company or any Restricted Subsidiary from discontinuing the operation or
maintenance, or both the operation and maintenance, of any properties of the
Company or any such Restricted Subsidiary if such discontinuance is, in the
judgment of the Company (or such Restricted Subsidiary), desirable in the
conduct of its business.

 

53



--------------------------------------------------------------------------------

Section 5.06. Compliance with Laws. The Company will comply, and will cause each
Restricted Subsidiary to comply, with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, a breach of which
would be reasonably expected to have a Material Adverse Effect, except where
contested in good faith and by proper proceedings.

Section 5.07. Mergers, Consolidations and Sales of Assets. (a) The Company shall
not consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless:

(i) the Company or another solvent corporation that is incorporated under the
laws of the United States, any state thereof or the District of Columbia is the
surviving corporation of any such consolidation or merger or is the Person that
acquires by conveyance or transfer the properties and assets of the Company
substantially as an entirety;

(ii) if a Person other than the Company is the surviving corporation as
described in subsection (i) above or is the Person that acquires the property
and assets of the Company substantially as an entirety, it shall expressly
assume the performance of every covenant of this Agreement and of the Notes on
the part of the Company, as the case may be, to be performed or observed;

(iii) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and

(iv) if the Company is not the surviving corporation, the Company has delivered
to the Syndication Agent an Officer’s Certificate and a legal opinion of its
General Counsel, Associate General Counsel or Assistant General Counsel, upon
the express instruction of the Company for the benefit of the Syndication Agent
and the Lenders, each stating that such transaction complies with this Section
and that all conditions precedent herein provided for relating to such
transaction have been complied with.

(b) Upon any consolidation by the Company with, or merger by the Company into,
any corporation described in Section 5.07(a)(i) or any conveyance or transfer of
the properties and assets of the Company substantially as an entirety to any
corporation described in Section 5.07(a)(i), such corporation into which the
Company is merged or consolidated or to which such conveyance or transfer is
made shall succeed to, and be substituted for, and may exercise every right and
power of the Company, under this Agreement with the same effect as if such
corporation had been named as the Company, herein, and thereafter, in the case
of a transfer or conveyance permitted by Section 5.07(a), the Company, shall be
relieved of all obligations and covenants under this Agreement and the Notes.

 

54



--------------------------------------------------------------------------------

Section 5.08. Limitation on Liens. The Company will not, and will not permit any
Restricted Subsidiary to, create or suffer to exist any Lien upon any of its
assets, now owned or hereafter acquired, securing any Debt; provided, however,
that the foregoing restrictions shall not apply to:

(a) Liens on any assets owned by the Company or any Restricted Subsidiary
existing at the date of this Agreement;

(b) Liens on assets of a corporation or other entity existing at the time such
corporation or other entity is merged into or consolidated with the Company or a
Restricted Subsidiary (to the extent applicable, in accordance with
Section 5.07) or at the time of a purchase, lease or other acquisition of the
assets of a corporation or other entity as an entirety or substantially as an
entirety by the Company or a Restricted Subsidiary, whether or not any
indebtedness secured by such Liens is assumed by the Company or such Restricted
Subsidiary;

(c) Liens on assets of a corporation or other entity existing at the time such
corporation or other entity becomes a Restricted Subsidiary;

(d) Liens securing Debt of a Restricted Subsidiary owing to the Company or to
another Restricted Subsidiary;

(e) materialmen’s, suppliers’, tax or other similar Liens arising in the
ordinary course of business securing obligations which are not overdue or are
being contested in good faith by appropriate proceedings; and Liens arising by
operation of law in favor of any lender to the Company or any Restricted
Subsidiary in the ordinary course of business constituting a banker’s lien or
right of offset in moneys of the Company or a Restricted Subsidiary deposited
with such lender in the ordinary course of business;

(f) Liens on assets existing at the time of acquisition of such assets by the
Company or a Restricted Subsidiary, or Liens to secure the payment of all or any
part of the purchase price of assets upon the acquisition of such assets by the
Company or a Restricted Subsidiary or to secure any Debt incurred or guaranteed
by the Company or a Restricted Subsidiary prior to, at the time of, or within
one year after the later of the acquisition, completion of construction
(including any improvements on an existing asset) or commencement of full
operation of such asset, which Debt is incurred or guaranteed for the purpose of
financing all or any part of the purchase price thereof or construction or
improvements thereon, and which Debt may be in the form of obligations incurred
in connection with industrial revenue bonds or similar financings and letters of
credit issued in connection therewith; provided, however, that in the case of
any such acquisition, construction or improvement the Lien shall not apply to
any asset theretofore owned by the Company or a Restricted Subsidiary, other
than, in the case of any such construction or improvement, any theretofore
unimproved real property on which the property so constructed or the improvement
made is located;

 

55



--------------------------------------------------------------------------------

(g) Liens in favor of any customer (including any Governmental Authority) to
secure partial, progress, advance or other payments or performance pursuant to
any contract or statute or to secure any related indebtedness or to secure Debt
guaranteed by a Governmental Authority;

(h) Liens on cash or certificates of deposit or other bank obligations in an
amount substantially equal in value (at the time such Liens are created) to, and
securing, indebtedness in an aggregate principal amount not in excess of
$300,000,000 (or the equivalent amount in a different currency);

(i) Liens equally and ratably securing the Loans and such Debt; provided that
the Required Lenders may, in their sole discretion, refuse to take any Lien on
any asset (which refusal will not limit the Company’s or any Restricted
Subsidiary’s ability to incur a Lien otherwise permitted by this
Section 5.08(i)); such Lien may equally and ratably secure the Loans and any
other obligation of the Company or any of its Subsidiaries, other than an
obligation that is subordinated to the Loans;

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing;
provided, however, that the principal amount of Debt secured thereby shall not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement, and that such extension, renewal or replacement shall be
limited to all or part of the asset which secured the Lien so extended, renewed
or replaced (plus improvements and construction on such asset);

(k) Liens arising out of the posting of cash collateral pursuant to
Section 2.20(d)(ii) or Section 6.02; and

(l) Liens securing Debt in an aggregate amount that, together with all other
Debt of the Company and its Restricted Subsidiaries that is secured by Liens not
otherwise permitted under subsections (a) through (j) above (if originally
issued, assumed or guaranteed at such time), does not at the time exceed the
greater of 10% of Stockholders’ Equity as of the end of the fiscal quarter
preceding the date of determination or $1,000,000,000. For purpose of this
Section 5.08(k), the term “Consolidated Subsidiaries” in the definition of
Stockholders’ Equity includes any Exempt Subsidiaries.

This covenant shall not apply to any “margin stock” within the meaning of
Regulation U in excess of 25% in value of the assets covered by this covenant.
For the avoidance of doubt, the creation of a security interest arising solely
as a result of, or the filing of UCC financing statements in connection with,
any sale by the Company or any of its Subsidiaries of accounts receivable not
prohibited by Section 5.07 shall not constitute a Lien prohibited by this
covenant.

 

56



--------------------------------------------------------------------------------

Section 5.09. Leverage Ratio. The Company will not permit, as of the last Sunday
of each March, June and September and as of the last day of each December, the
ratio of (a) Debt to (b) the sum of Debt and Stockholders’ Equity, each, on a
consolidated basis to exceed 65.0%. For purposes of this Section 5.09, (i) the
term “Consolidated Subsidiaries” in the definitions of Debt and Stockholders’
Equity includes any Exempt Subsidiaries, and (ii) Debt will exclude up to
(x) $150,000,000 of Debt of the Consolidated Subsidiaries in the aggregate and
(y) $500,000,000 of Debt consisting of guarantees.

Section 5.10. Use of Facility. (a) The Company will use the Letters of Credit
and the proceeds of the Loans for any lawful corporate purposes.

(b) The Company and its Subsidiaries will not use, and the Company shall use its
best efforts to ensure that the directors, officers, employees, and agents of
the Company and its Subsidiaries shall not use, directly, or to the knowledge of
any Responsible Officer of the Company indirectly, the Letters of Credit or the
proceeds of any Loans (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws or (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country except to the extent
licensed or otherwise authorized under U.S. law.

ARTICLE 6

DEFAULTS

Section 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Company shall fail to pay the principal of any Loan when due or make a
payment to reimburse any drawing under any Letter of Credit when required
hereunder;

(b) the Company shall fail to pay within 5 days of the due date thereof any
Facility Fee, any Letter of Credit fees or any interest on any Loan;

(c) the Company shall fail to pay within 30 days after written request for
payment by any Lender acting through the Administrative Agent any other amount
payable under this Agreement;

(d) the Company shall fail to observe or perform any agreement contained in
Sections 5.07 through 5.09;

 

57



--------------------------------------------------------------------------------

(e) the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses (a) through
(d) above) for 30 days after written notice thereof has been given to the
Company by the Syndication Agent at the request of the Required Lenders;

(f) any representation or warranty made by the Company in Article 4 of this
Agreement or any certificate or writing furnished pursuant to this Agreement
shall prove to have been incorrect in any material respect when made and such
deficiency shall remain unremedied for 5 days after written notice thereof shall
have been given to the Company by the Syndication Agent at the request of the
Required Lenders;

(g) any Material Debt shall become due before stated maturity by the
acceleration of the maturity thereof by reason of default, or any Material Debt
shall become due by its terms and shall not be paid and, in any case aforesaid
in this clause (g), corrective action satisfactory to the Required Lenders shall
not have been taken within 5 days after written notice of the situation shall
have been given to the Company by the Syndication Agent at the request of the
Required Lenders;

(h) the Company or any Restricted Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(i) an involuntary case or other proceeding shall be commenced against the
Company or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Company or any Restricted Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

(j) a final judgment for the payment of money in excess of $150,000,000 (net of
any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) shall have been
entered against the Company or any Restricted Subsidiary, and the Company or
such Restricted Subsidiary shall not have satisfied the same within 60 days, or
caused execution thereon to be stayed within 60 days, and such failure to
satisfy or stay such judgment shall remain unremedied for 5 days after notice
thereof shall have been given to the Company by the Syndication Agent at the
request of the Required Lenders;

 

58



--------------------------------------------------------------------------------

(k) a final judgment either (1) requiring termination or imposing liability
(other than for premiums under Section 4007 of ERISA) under Title IV of ERISA in
respect of, or requiring a trustee to be appointed under Title IV of ERISA to
administer, any Plan or Plans having aggregate Unfunded Liabilities in excess of
$150,000,000 or (2) in an action relating to a Multiemployer Plan involving a
current payment obligation in excess of $150,000,000, which judgment, in either
case, has not been satisfied or stayed within 60 days and such failure to
satisfy or stay is unremedied for 5 days after notice thereof shall have been
given to the Company by the Syndication Agent at the request of the Required
Lenders;

(l) during any two-year period, individuals who at the beginning of such period
constituted the Company’s Board of Directors (together with any new director
whose election by the Board of Directors or whose nomination for election by the
stockholders of the Company was approved by a vote of at least two-thirds of the
directors then in office who either were directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the directors then in office;

(m) any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act) (other than an employee benefit or stock ownership plan of the
Company or any of its Subsidiaries) shall have acquired, directly or indirectly,
shares of capital stock (whether common or preferred or a combination thereof)
having ordinary voting power to elect a majority of the members of the Board of
Directors of the Company;

then, and in every such event, the Syndication Agent shall, if requested by the
Required Lenders, (i) by notice to the Administrative Agent and the Company
terminate the Commitments and they shall thereupon terminate, and (ii) by notice
to the Administrative Agent and the Company declare the Loans, interest accrued
thereon and all other amounts payable hereunder to be, and the same shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company; provided that in the event of (A) the filing by the Company of a
petition, or (B) an actual or deemed entry of an order for relief with respect
to the Company, under the federal bankruptcy laws as now or hereafter in effect,
without any notice to the Company or any other act by the Syndication Agent, the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Loans, interest accrued thereon and all other amounts payable hereunder
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

59



--------------------------------------------------------------------------------

Section 6.02. Cash Cover. The Company agrees, in addition to the provisions of
Section 6.01 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by the Syndication Agent upon the
instruction of the Required Lenders, pay to the Administrative Agent an amount
in immediately available funds (which funds shall be held by the Administrative
Agent in a Cash Collateral Account as described below) equal to the aggregate
amount available for drawing under all Letters of Credit outstanding at such
time (the “Available Amount”); provided that in the event of (A) the filing by
the Company of a petition or (B) an actual or deemed entry of an order for
relief with respect to the Company, under the federal bankruptcy laws as now or
hereafter in effect, the Company shall pay such amount forthwith without any
notice or demand or any other act by the Syndication Agent or the Lenders.

Upon receipt of notice requiring the Company to deposit cash pursuant to the
preceding paragraph, the Company shall deposit an amount in immediately
available funds equal to the Available Amount to be held by the Administrative
Agent in a special account denominated the “Cash Collateral Account”. If any
provision of any debt instrument or other agreement or instrument binding upon
the Company would be contravened by any such deposit, the Company shall either
(x) obtain a waiver of such provision or (y) prepay the debt incurred under such
debt instrument and terminate such debt instrument; it being understood and
agreed that the risk of any such contravention shall be borne solely by the
Company and not by the Lenders and shall in no event constitute a defense
available to the Company for nonperformance of its obligations hereunder.

Effective upon the creation of the Cash Collateral Account and the depositing of
funds therein pursuant to the immediately preceding paragraph, the Company
hereby pledges, assigns and grants a security interest in the Cash Collateral
Account, all monies from time to time on deposit therein, all securities,
instruments and other “investment property” (as defined by the New York Uniform
Commercial Code) in which such monies may from time to time be invested, and all
proceeds of any of the foregoing (the “Collateral”) to the Administrative Agent,
for the benefit of the Lenders, in order to secure the payment when due of all
amounts payable by the Company in respect of the Letters of Credit.

If requested by the Company, the Administrative Agent may from time to time
invest amounts on deposit in the Cash Collateral Account in securities issued or
fully guaranteed or insured by the United States Government or any agency
thereof or certificates of deposit of any Lender or any bank organized under the
laws of the United States or any State thereof having capital and surplus in
excess of $100,000,000, all with a maturity of one year or less, or commercial
paper of a domestic issuer rated in one of the two highest grades by either S&P
or Moody’s; provided that the Administrative Agent shall not be liable to the
Company for any diminution in the value of such investments.

 

60



--------------------------------------------------------------------------------

Any income, gain or other proceeds of any such investments shall be credited to
the Cash Collateral Account.

If at any time the Available Amount as of such date exceeds the amount of
Collateral in the Cash Collateral Account (such deficit the “Deficit Amount”),
the Company shall, if requested by the Administrative Agent on behalf of the
Lenders, forthwith deposit with the Administrative Agent an amount in
immediately available funds not less than the Deficit Amount.

If at any time the amount of Collateral in the Cash Collateral Account exceeds
the Available Amount as of such date (such excess the “Excess Collateral”), the
Administrative Agent shall, if no Default shall then be continuing, release,
upon request of the Company to or on the instructions of the Company, Collateral
in an amount not exceeding the amount of the Excess Collateral.

The Company agrees that in addition to any other rights and remedies afforded by
applicable law and subject to any mandatory provisions of applicable law, the
Administrative Agent, on behalf of the Lenders, may at any time set off, debit
and apply any of the credit balances then or thereafter on deposit in the Cash
Collateral Account, and may transfer to and/or register in the names of the
Lenders’ nominees, sell, assign, deliver or realize upon the whole or any part
of the Collateral, and apply the proceeds thereof to payment of the obligations
secured thereby. The Company hereby authorizes the Administrative Agent, on
behalf of the Lenders, to execute and file, in the name of the Company or,
otherwise, all such financing statements and other instruments as the
Administrative Agent in its sole discretion may deem necessary in order to
further perfect the Lien upon the Collateral created by this Section.

Upon the date the Credit Exposures are reduced to zero or an Event of Default no
longer exists, the Administrative Agent shall promptly release to or on the
instructions of the Company any Collateral held by the Administrative Agent
hereunder.

ARTICLE 7

THE AGENTS

Section 7.01. Appointment and Authorization. (a) Each Lender appoints and
authorizes each Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the Notes as are delegated to such Agent by
the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto; provided, however, that the Agents shall not commence any
legal action or proceeding before a court of law on behalf of any Lender without
such Lender’s prior consent.

 

61



--------------------------------------------------------------------------------

(b) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letter of Credit issued by it and the documents therewith until such time (and
except for so long) as the Agents may agree at the request of the Required
Lenders to act for the Issuing Lender with respect thereto; provided, however,
that the Issuing Lender shall have all of the benefits and immunities
(i) provided to the Agents in this Article 7 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and the application and agreements
for Letters of Credit as fully as if the term “Agent” as used in this Article 7
included the Issuing Lender with respect to such acts or omissions, and (ii) as
additionally provided herein with respect the Issuing Lenders, subject in each
case to the express limitations of Section 2.15 which limitations shall apply to
the rights and obligations of the Lenders and Issuing Lenders under this Article
7 to the same extent as such limitations apply to the rights and obligations of
the Company and Issuing Lenders pursuant to such Section 2.15.

Section 7.02. Agents and Affiliates. Each of Bank of America, N.A. and JPMorgan
Chase Bank, N.A. and their respective affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Company or any
Subsidiary or affiliate of the Company as if it were not an Agent hereunder.
With respect to its Commitment and Loans made by it, each of Bank of America,
N.A. and JPMorgan Chase Bank, N.A. (and any of their respective successors
acting as an Agent), in its capacity as a Lender hereunder, shall have the same
rights and obligations hereunder as any other Lender and may exercise (or be
subject to) the same as though it were not an Agent. The term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include each of Bank of
America, N.A. and JPMorgan Chase Bank, N.A. (and any successor acting as an
Agent) in its capacity as a Lender.

Section 7.03. Action by Agents. The obligations of the Agents hereunder are only
those expressly set forth herein. Without limiting the generality of the
foregoing, the Agents shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.

Section 7.04. Consultation with Experts. Each Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable to any Lender for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 7.05. Liability of Agents. No Agent nor any of its directors, officers,
agents, or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as required by the
terms of this Agreement) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent nor any of its directors, officers, agents or

 

62



--------------------------------------------------------------------------------

employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made by any Person in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Company; (iii) the
satisfaction of any condition specified in Article 3, except receipt of items
required to be delivered to such Agent; or (iv) the validity, effectiveness
(except for its own due execution and delivery) or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. No Agent shall incur any liability by acting in reasonable reliance
upon any notice, consent, certificate, statement, or other writing (which may be
a bank wire, facsimile transmission or similar writing) believed by it to be
genuine or to be signed by the proper party or parties.

Section 7.06. Indemnification. Each Lender shall, ratably in accordance with its
Commitment, indemnify each Agent (to the extent not reimbursed by the Company)
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such Agent’s gross
negligence or willful misconduct) that such Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by such Agent
hereunder.

Section 7.07. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon either Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon either Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action under this Agreement.

Section 7.08. Successor Agents. An Agent may resign at any time by giving
written notice thereof to the Lenders and the Company. Upon any such
resignation, the Company shall, with the consent of the Required Lenders, have
the right to appoint a successor Agent (which may be the other institution then
acting as Agent). If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 60 days after the retiring Agent gives
notice of resignation (the “Resignation Effective Date”), the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent (which may be the other
institution then acting as Agent), which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $50,000,000 (an “Eligible
Successor Agent”); provided that if the retiring Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice on the Resignation Effective Date.

 

63



--------------------------------------------------------------------------------

If the Person serving as an Agent is a Defaulting Lender, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person, remove such Person as Agent, and with the consent of
the Company, appoint a successor Agent that is an Eligible Successor Agent. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring or removed
Agent, including under Section 5.01 hereof, shall instead be made by or to each
Lender and Issuing Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for in this Section. Upon the acceptance
of its appointment as an Agent hereunder by a successor Agent, such successor
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring or removed Agent, and the retiring or removed Agent shall
be discharged from its duties and obligations hereunder as Agent (if not already
discharged therefrom as provided in this Section). After any retiring or removed
Agent’s resignation or removal hereunder as an Agent, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent.

Section 7.09. Agents’ Fees. The Company shall pay to each Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and each Agent.

Section 7.10. Documentation Agents. Nothing in this Agreement shall impose upon
the Documentation Agents, in such capacity, any duty or obligation whatsoever.

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01. Increased Cost and Reduced Return; Capital Adequacy. (a) If after
the date hereof, in the case of any Committed Loan or Letter of Credit, or the
date of the related Competitive Bid Quote, in the case of any Competitive Bid
Loan, a Change in Law shall impose, modify or deem applicable any reserve,
special deposit, assessment or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System pursuant to Regulation D) against assets of, deposits
with or for the account of, or credit extended by, any Lender or shall impose on
any Lender or

 

64



--------------------------------------------------------------------------------

the London interbank market any other condition affecting such Lender’s Fixed
Rate Loans, its Notes or its Letter of Credit Liabilities, and the result of any
of the foregoing is to increase the cost to such Lender of making or maintaining
any such Fixed Rate Loans or of issuing or participating in Letters of Credit,
or to reduce the amount of any sum received or receivable by such Lender under
this Agreement or under its Note, by an amount deemed by such Lender to be
material, then, within 15 days after written demand therefor made through the
Administrative Agent, in the form of the certificate referred to in
Section 8.01(c), the Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction;
provided that the Company shall not be required to pay any such compensation
with respect to any period prior to the 30th day before the date of any such
demand.

(b) Without limiting the effect of Section 8.01(a) (but without duplication), if
any Lender determines at any time after the date on which this Agreement becomes
effective that a Change in Law will have the effect of increasing the amount of
capital required to be maintained by such Lender (or its Parent) based on the
existence of such Lender’s Loans, Letter of Credit Liabilities, Commitment
and/or other obligations hereunder, then the Company shall pay to such Lender,
within 15 days after its written demand therefor made through the Administrative
Agent in the form of the certificate referred to in Section 8.01(c) such
additional amounts as shall be required to compensate such Lender for any
reduction in the rate of return on capital of such Lender (or its Parent) as a
result of such increased capital requirement; provided that the Company shall
not be required to pay any such compensation with respect to any period prior to
the 30th day before the date of any such demand; provided further, however, that
to the extent (i) a Lender shall increase its level of capital above the level
maintained by such Lender on the date of this Agreement and there has not been a
Change in Law or (ii) there has been a Change in Law and a Lender shall increase
its level of capital by an amount greater than the increase attributable (taking
into consideration the same variables taken into consideration in determining
the level of capital maintained by such Lender on the date of this Agreement) to
such Change in Law, the Company shall not be required to pay any amount or
amounts under this Agreement with respect to any such increase in capital. Thus,
for example, a Lender which is “adequately capitalized” (as such term or any
similar term is used by any applicable bank regulatory agency having authority
with respect to such Lender) may not require the Company to make payments in
respect of increases in such Lender’s level of capital made under the
circumstances described in clause (i) or (ii) above which improve its capital
position from “adequately capitalized” to “well capitalized” (as such term or
any similar term is used by any applicable bank regulatory agency having
authority with respect to such Lender).

 

65



--------------------------------------------------------------------------------

(c) Each Lender will promptly notify the Company, through the Administrative
Agent, of any event of which it has knowledge, occurring after the date on which
this Agreement becomes effective, which will entitle such Lender to compensation
pursuant to this Section 8.01 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate of any Lender claiming
compensation under this Section 8.01 and setting forth the additional amount or
amounts to be paid to it hereunder and setting forth the basis for the
determination thereof shall be conclusive in the absence of manifest error. In
determining such amount, such Lender shall act reasonably and in good faith, and
may use any reasonable averaging and attribution methods. This Section 8.01
shall not apply to any Indemnified Taxes, Other Taxes or Excluded Taxes, which
shall be covered solely by Section 8.03.

(d) Amounts shall only be payable by the Company to the applicable Lender under
this Section 8.01 so long as such Lender determines in good faith that it is its
general policy or practices to demand compensation in similar circumstances
under comparable provisions of other financing agreements.

Section 8.02. Illegality. (a) Notwithstanding any other provision herein, if,
after the date on which this Agreement becomes effective, a Change in Law shall
make it unlawful or impossible for any Lender to (i) honor any Commitment it may
have hereunder to make any Eurodollar Loan, then such Commitment shall be
suspended, or (ii) maintain any Eurodollar Loan or any Competitive Bid
Eurodollar Loan, then all Eurodollar Loans and Competitive Bid Eurodollar Loans
of such Lender then outstanding shall be converted into Base Rate Loans as
provided in Section 8.02(b), and any remaining Commitment of such Lender
hereunder to make Eurodollar Loans (but not other Loans) shall be immediately
suspended, in either case until such Lender may again make and/or maintain
Eurodollar Loans (as the case may be), and borrowings from such Lender, at a
time when borrowings from the other Lenders are to be of Eurodollar Loans, shall
be made, simultaneously with such borrowings from the other Lenders, by way of
Base Rate Loans. Upon the occurrence of any such change, such Lender shall
promptly notify the Company thereof (with a copy to the Administrative Agent),
and shall furnish to the Company in writing evidence thereof certified by such
Lender. Before giving any notice pursuant to this Section 8.02, such Lender
shall designate a different Applicable Lending Office if such designation will
avoid the need for giving such notice and will not, in the sole reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

(b) Any conversion of any outstanding Eurodollar Loan or an outstanding
Competitive Bid Loan which is required under this Section 8.02 shall be effected
immediately (or, if permitted by applicable law, on the last day of the Interest
Period therefor).

 

66



--------------------------------------------------------------------------------

Section 8.03. Taxes on Payments. (a) All payments in respect of the Loans and
the Letter of Credit Liabilities shall be made free and clear of and without any
deduction or withholding for or on account of any present and future taxes,
assessments or governmental charges imposed by the United States, or any
political subdivision or taxing authority thereof or therein (“Taxes”),
excluding (w) taxes imposed on a Lender’s net income, (x) franchise taxes,
(y) branch profits taxes, and (z) taxes imposed under FATCA (all such
non-excluded taxes being hereinafter called “Indemnified Taxes” and all such
excluded taxes being hereinafter called “Excluded Taxes”), except as expressly
provided in this Section 8.03. If any Indemnified Taxes are imposed and required
by law to be deducted or withheld from any amount payable to any Lender or
Agent, then the Company shall (i) increase the amount payable so that such
Lender or Agent will receive a net amount (after deduction of all Indemnified
Taxes) equal to the amount due hereunder, (ii) pay such Indemnified Taxes to the
appropriate taxing authority for the account of such Lender or Agent, and
(iii) as promptly as possible thereafter, send such Lender or Agent evidence
showing payment thereof, together with such additional documentary evidence as
such Lender or Agent may from time to time require. If the Company fails to
perform its obligations under (ii) or (iii) above, the Company shall indemnify
the Administrative Agent and/or such Lender or Agent for such Indemnified Taxes
and any incremental taxes, interest or penalties that may become payable as a
result of any such failure; provided, however, that the Company will not be
required to make any payment to any Lender or Agent under this Section 8.03 if
withholding is required in respect of such Lender or Agent by reason of such
Lender’s failure to comply with subsection (c) or (d), unless such failure
results from an amendment to or a change in any applicable law or regulation or
in the interpretation thereof by any regulatory authority (including without
limitation any change in an applicable tax treaty), which amendment or change
becomes effective after the date hereof.

(b) The Company shall indemnify the Agents and each Lender against any transfer
taxes, documentary taxes, or similar assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any Notes (hereinafter referred to as “Other Taxes”).

(c) Each Lender that is a United States person for United States federal income
tax purposes shall deliver to the Company and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Company or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding.

(d) Each Lender that is not a United States person for United States federal
income tax purposes (a “Foreign Person”) agrees that it shall deliver to the
Company and the Administrative Agent (i) on or before the date on which this
Agreement becomes effective or the date of the Assignment and Assumption
Agreement whereby it became a “Lender” hereunder (whichever is later), two duly
completed copies of United States Internal Revenue Service Form W-8BEN,

 

67



--------------------------------------------------------------------------------

W-8BEN-E or W-8ECI, as appropriate, indicating that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, (ii) on or before the date that any such
form expires or becomes obsolete or after the occurrence of any event requiring
a change in the most recent form previously delivered by such Lender to the
Company and the Administrative Agent, such duly completed extensions or renewals
of such forms (or successor forms) certifying in the case of a Form W-8BEN,
W-8BEN-E or W-8ECI (or successor forms) that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes (unless in any such case an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders such
forms inapplicable or the exemption to which such forms relate unavailable and
such Lender notifies the Company and the Administrative Agent that it is not
entitled to receive payments without deduction or withholding of United States
federal income taxes) and (iii) in the event of a transfer of any Loan to a
subsidiary or affiliate of such Lender, concurrently with such transfer, a new
Internal Revenue Service Form W-8BEN or W-8ECI (or any successor form), as the
case may be, for such subsidiary or affiliate indicating that such subsidiary or
affiliate is, on the date of delivery thereof, entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes. The Company and the Administrative Agent shall each be
entitled to rely on such forms in its possession until receipt of any revised or
successor form pursuant to the preceding sentence.

(e) If a Lender, at the time it first becomes a party to this Agreement (or
because of a change in an Applicable Lending Office) is subject to a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Indemnified Taxes. For any period with
respect to which a Lender has failed to provide the Company with the appropriate
form pursuant to Section 8.03(c) or (d) (unless such failure is due to a change
in treaty, law or regulation, or in the interpretation thereof by any regulatory
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to additional
payments under Section 8.03(a) with respect to Indemnified Taxes imposed by the
United States; provided, however, that should a Lender, which is otherwise
exempt from or subject to a reduced rate of withholding tax, become subject to
Indemnified Taxes because of its failure to deliver a form required hereunder,
the Company shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Indemnified Taxes.

(f) If the Company is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 8.03, then such Lender will change the
jurisdiction of one or more Applicable Lending Offices so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the sole judgment of such Lender, is not otherwise disadvantageous to such
Lender.

 

68



--------------------------------------------------------------------------------

(g) If any Lender is able to apply for any credit, refund, deduction or other
reduction in Indemnified Taxes or Other Taxes in an amount which is reasonably
determined by such Lender to be material, which arises by reason of any payment
made by the Company pursuant to this Section 8.03, such Lender will use
reasonable efforts to obtain such credit, refund, deduction or other reduction
and, upon receipt thereof, will pay to the Company an amount, not exceeding the
amount of such payment by the Company, equal to the net after tax value to such
Lender, in its good faith determination, of such part of such credit, refund,
deduction or other reduction as it determines to be allocable to such payment by
the Company, having regard to all of its dealings giving rise to similar
credits, refunds, deductions or other reductions during the same tax period and
to the cost of obtaining the same; provided, however, that (i) such Lender shall
not be obligated to disclose to the Company any information regarding its tax
affairs or computations and (ii) nothing contained in this Section 8.03 shall be
construed so as to interfere with the right of such Lender to arrange its tax
affairs as it deems appropriate.

(h) If a payment made to a Lender under this Agreement or a Note would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this subsection, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(i) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes or
Other Taxes attributable to such Lender (but only to the extent that the Company
has not already indemnified the Administrative Agent for such Taxes or Other
Taxes and without limiting any obligation of the Company to do so), (ii) any
Taxes, Other Taxes or Excluded Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.08(g) and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement, and any reasonable

 

69



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or a Note or otherwise payable by the Administrative Agent to the Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (h).

ARTICLE 9

MISCELLANEOUS

Section 9.01. Termination of Commitment of a Lender; New Lenders. (a) (1) If and
during the time a Failed Loan in respect of any Lender shall exist, (2)upon
receipt of notice from any Lender for compensation or indemnification pursuant
to Section 8.01(c) or Section 8.03, (3) if any Lender shall fail to comply with
the requirements of Section 8.03(c) or (g), (4) upon receipt of notice that the
Commitment of a Lender to make Eurodollar Loans has been suspended or (5) if any
Lender is a Defaulting Lender or a Non-Consenting Lender, the Company shall have
the right to terminate the Commitment in full of any such Lender (a “Retiring
Lender”). The termination of the Commitment of a Retiring Lender pursuant to
this Section 9.01(a) shall be effective on the tenth Domestic Business Day
following the date of a notice of such termination to the Retiring Lender
through the Syndication Agent, subject to the satisfaction of the following
conditions:

(i) in the event that on such effective date there shall be any Loans
outstanding hereunder, the Company shall have prepaid on such date the aggregate
principal amount of such Loans held by the Retiring Lender only;

(ii) in addition to the payment of the principal of the Loans held by the
Retiring Lender pursuant to clause (i) above, the Company shall have paid such
Retiring Lender all accrued interest thereon, and Facility Fee and any other
amounts then payable to it hereunder, including, without limitation, all amounts
payable by the Company to such Lender under Section 2.14 by reason of the
prepayment of Loans pursuant to clause (i) with respect to the period ending on
such effective date; provided that the provisions of Section 8.01, Section 8.03
and Section 9.04 shall survive for the benefit of any Retiring Lender; and

(iii) if at the time there are any Letter of Credit Liabilities, the applicable
conditions to the issuance of the related Letters of Credit would be satisfied
on the effective date of termination of the Retiring Lender’s Commitment and
after giving effect thereto.

 

70



--------------------------------------------------------------------------------

Upon satisfaction of the conditions set forth in clauses (i), (ii) and
(iii) above, such Lender shall cease to be a Lender hereunder. On the date of
termination of the Retiring Lender’s Commitment pursuant to this Section, its
participation in all outstanding Letters of Credit and related reimbursement
obligations shall terminate, and the Percentages of the Lenders and their
participations therein shall be redetermined as if such Letters of Credit were
issued on such date.

(b) In lieu of the termination of a Lender’s Commitment pursuant to
Section 9.01(a), the Company may notify the Syndication Agent that the Company
desires to replace such Retiring Lender with an Eligible Assignee (which may be
one or more of the Lenders), which will purchase the Loans and assume the
Commitment of the Retiring Lender. Upon the Company’s selection of a bank to
replace a Retiring Lender, such bank’s agreement thereto and the fulfillment of
the conditions to assignment and assumption set forth in Section 9.08 which
shall result in payment to the Retiring Lender, either by the Company or the
assignee, of all amounts which would have been payable upon termination of its
Commitment pursuant to Section 9.01(a), such bank shall become a Lender
hereunder for all purposes in accordance with Section 9.08.

(c) Except to the extent otherwise expressly agreed by the affected parties, no
termination or assignment of a Defaulting Lender’s Commitment pursuant to this
Section 9.01 will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

Section 9.02. Notices. (a) All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telecopy, facsimile
transmission or similar writing), except as provided in subsection (b) below,
and shall be given to such party (i) in the case of the Company, or any Agent,
at its address set forth on the signature pages hereof, (ii) in the case of any
Lender, at its address set forth in its Administrative Questionnaire or (iii) in
the case of any party, such other address as such party may hereafter specify
for the purpose by notice to the Administrative Agent and the Company. Each such
notice, request or other communication shall be effective (iv) if given by
registered or certified mail, upon the earlier of the date of actual receipt or
the date of delivery indicated on the return receipt delivered to the sender or
(v) if given by any other means, when received at the address or telecopier
number specified in this Section and an oral or written confirmation of receipt
is received from the recipient.

 

71



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Lender pursuant to Article 2
if such Lender or Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Persons (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, the Issuing
Lenders or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Lender Party’s or the Administrative Agent’s transmission of
Company Materials or notices through the Platform, any other electronic platform
or electronic messaging service, or through the Internet, except to the extent
caused by the gross negligence or willful misconduct of any of the Agent
Parties.

 

72



--------------------------------------------------------------------------------

Section 9.03. No Waivers. No failure or delay by any Agent or Lender in
exercising any right, power or privilege hereunder or under any Note shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

Section 9.04. Expenses; Indemnification. (a) The Company shall pay (i) the
reasonable and documented fees and expenses of special counsel for the Agents in
connection with the preparation of this Agreement (or the amendment,
modification or waiver thereof) as previously agreed upon between the Company,
the Arrangers and the Agents and (ii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Agents and the Lenders,
including reasonable and documented fees and expenses of no more than (x) one
counsel to the Agents (plus one local counsel in each applicable jurisdiction
and one specialty counsel in each applicable specialty), (y) one counsel to the
Lenders (plus one local counsel in each applicable jurisdiction and one
specialty counsel in each applicable specialty) and (z) in the case of an actual
conflict of interest, one additional counsel for each group of similarly
situated affected persons, taken as a whole), in connection with such Event of
Default and collection and other enforcement proceedings resulting therefrom.

(b) The Company agrees to indemnify each Agent and Lender, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”; and each of the affiliates and other Persons
with respect to any particular Agent or Lender, its “Related Persons”) and hold
each Indemnitee harmless from and against (and to reimburse each Indemnitee on
demand for) any and all claims, liabilities, losses, damages, costs and
reasonable expenses of any kind (including, without limitation, the reasonable
and documented fees and disbursements of counsel, limited to (x) one counsel for
the Agents (plus one local counsel in each applicable jurisdiction and one
specialty counsel in each applicable specialty), (y) one counsel for the Lenders
(plus one local counsel in each applicable jurisdiction and one specialty
counsel in each applicable specialty), and (z) in the case of an actual conflict
of interest, one additional counsel in each relevant jurisdiction for each group
of similarly situated affected Indemnitees, taken as a whole) incurred by such
Indemnitee in response to or in defense of any investigative, administrative or
judicial proceeding relating to or arising out of this Agreement or any actual
or proposed use of proceeds of Loans hereunder or any related transaction;
provided that no Indemnitee shall have the right to be indemnified hereunder
(i) to the extent such indemnification relates to relationships of, between or
among each of, or any of, the Agents, the Lenders or any Assignee or Participant
or (ii) for such Indemnitee’s or any of its Related Persons’ gross negligence or
willful misconduct or the material breach by such Indemnitee or any of its
Related Persons of their obligations (if any) under this Agreement, as
determined by a final and non-appealable judgment of a court of competent
jurisdiction. This section shall not apply to any Indemnified Taxes, Other Taxes
or Excluded Taxes, which shall be covered solely by Section 8.03.

 

73



--------------------------------------------------------------------------------

Section 9.05. Pro Rata Treatment. Except as expressly provided in this Agreement
with respect to Competitive Bid Loans, in Section 9.01(a) or otherwise, (a) each
borrowing from, and change in the Commitments of, the Lenders shall be made pro
rata according to their respective Commitments, and (b) each payment and
prepayment on the Loans shall be made to all the Lenders, pro rata in accordance
with the unpaid principal amount of the Loans held by each of them.

Section 9.06. Sharing of Set-offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise (except as
contemplated by Section 2.03, Section 2.14, Article 8 or Section 9.01), receive
payment of a proportion of the aggregate amount then due with respect to the
Loans and Letter of Credit Liabilities held by it which is greater than the
proportion received by any other Lender in respect of the aggregate amount then
due with respect to the Loans and Letter of Credit Liabilities held by such
other Lender, the Lender receiving such proportionately greater payment shall
purchase such participations in the Loans and Letter of Credit Liabilities held
by the other Lenders, and such other adjustments shall be made, as may be
required so that all such payments with respect to the Loans and Letter of
Credit Liabilities held by the Lenders shall be shared by the Lenders pro rata;
provided that nothing in this Section shall impair the right of any Lender to
exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Company,
other than its indebtedness hereunder; provided further, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Sections 2.04(e) and
2.20(c) and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lenders, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

Section 9.07. Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Company and the Required Lenders (and, if the
rights or duties of any Issuing Lender or Agent are affected thereby, by it);
provided that no such amendment or waiver shall, unless signed by each affected
Lender, (i) subject any Lender to any additional obligation, (ii) reduce the
principal of or rate of interest on any Loan or Letter of Credit Liabilities or
any fees hereunder or (iii) postpone any scheduled payment

 

74



--------------------------------------------------------------------------------

of principal of, or the date fixed for any payment of interest on, any Loan or
Letter of Credit Liabilities or the date fixed for termination of any Commitment
or Letter of Credit; and provided further that, no such amendment or waiver
shall, unless signed by all the Lenders, change the percentage of the Credit
Exposures that shall be required for the Lenders or any of them to take any
action under this Section 9.07 or any other provision of this Agreement.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment or waiver hereunder (and any
amendment or waiver which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

Section 9.08. Successors and Assigns; Participations; Novation. (a) This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby; provided that,
except in accordance with Sections 5.04 and 5.07, the Company may not assign or
transfer any of its respective rights or obligations under this Agreement
without the consent of all Lenders.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans and Letter of Credit Liabilities at the time owing
to it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and Letter
of Credit Liabilities at the time owing to it or in the case of an assignment to
a Lender or an affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment (determined as of
the date the Assignment and Assumption Agreement, as hereinafter defined, with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consent (each such consent not to be unreasonably withheld or delayed),
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of outstanding Competitive Bid Loans,
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement substantially in the
form of Exhibit J hereto (an “Assignment and Assumption Agreement”), together
with a processing and recordation fee of

 

75



--------------------------------------------------------------------------------

$3,500 and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire and (iv) no such
assignment shall be made to any Defaulting Lender or any of its affiliates, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (iv). Subject to acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption Agreement, the Eligible Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Section 8.01, Section 8.03 and Section 9.04). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain a copy of each Assignment and Assumption
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Company, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Any Lender may, without the consent of, or notice to, the Company or the
Administrative Agent, sell participations to one or more banks or other
financial institutions (a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans and/or Letter of Credit Liabilities owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender

 

76



--------------------------------------------------------------------------------

sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(ii) or (iii) of Section 9.07 that affects such Participant. Subject to
paragraph (e) of this Section, the Company agrees that each Participant shall be
entitled to the benefits of Article 8 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.06 as though it were a Lender, provided such
Participant agrees to be subject to Section 9.06 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Article 8 than the applicable Lender (if such Lender had not sold the
participation to such Participant) would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Company’s prior written
consent. A Participant that would be a Foreign Person if it were a Lender shall
not be entitled to the benefits of Section 8.03 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Company, to comply with Section 8.03(c) and (g) as though it
were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank or other central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Company, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Lender’s rights and/or
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any of the Lender’s rights
and/or obligations under this Agreement) to any Person except to the extent that
such disclosure is necessary to establish that such right and/or obligation is
in registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

77



--------------------------------------------------------------------------------

Section 9.09. Designated Lenders. (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Approved Fund to provide
all or a portion of the Loans to be made by such Lender pursuant to this
Agreement; provided that such designation shall not be effective unless the
Company and the Administrative Agent consent thereto (which consents shall not
be unreasonably withheld). When a Lender and its Approved Fund shall have signed
an agreement substantially in the form of Exhibit K hereto (a “Designation
Agreement”) and the Company and the Administrative Agent shall have signed their
respective consents thereto, such Approved Fund shall become a Designated Lender
for purposes of this Agreement. The Designating Lender shall thereafter have the
right to permit such Designated Lender to provide all or a portion of the Loans
to be made by such Designating Lender pursuant to Section 2.01 or 2.03, and the
making of such Loans or portion thereof shall satisfy the obligation of the
Designating Lender to the same extent, and as if, such Loans or portion thereof
were made by the Designating Lender. As to any Loans or portion thereof made by
it, each Designated Lender shall have all the rights that a Lender making such
Loans or portion thereof would have had under this Agreement and otherwise;
provided that (x) its voting rights under this Agreement shall be exercised
solely by its Designating Lender; (y) its Designating Lender shall remain solely
responsible to the other parties hereto for the performance of such Designated
Lender’s obligations under this Agreement, including its obligations in respect
of the Loans or portion thereof made by it, and (z) such Designated Lender shall
be subject to the limitations of Section 9.08(e) to the same extent as a
Participant. No additional Note shall be required to evidence the Loans or
portion thereof made by a Designated Lender; and the Designating Lender shall be
deemed to hold its Note as agent for its Designated Lender to the extent of the
Loans or portion thereof funded by such Designated Lender. Each Designating
Lender shall act as administrative agent for its Designated Lender and give and
receive notices and other communications on its behalf. Any payments for the
account of any Designated Lender shall be paid to its Designating Lender as
administrative agent for such Designated Lender and neither the Company nor the
Administrative Agent shall be responsible for any Designating Lender’s
application of such payments. In addition, any Designated Lender may, with
notice to (but without the prior written consent of) the Company and the
Administrative Agent assign all or portions of its interest in any Loans to its
Designating Lender or to any financial institutions consented to by the Company
and the Administrative Agent that provide liquidity and/or credit facilities to
or for the account of such Designated Lender to support the funding of Loans or
portions thereof made by it.

 

78



--------------------------------------------------------------------------------

(b) Each party to this Agreement agrees that it will not institute against, or
join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This subsection (b) shall survive the termination of this
Agreement.

Section 9.10. Visitation. Subject to restrictions imposed by applicable security
clearance regulations, the Company will upon reasonable notice permit
representatives of any Lender at such Lender’s expense to visit any of its major
properties during normal business hours.

Section 9.11. No Reliance on Margin Stock. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

Section 9.12. Governing Law; Submission to Jurisdiction. This Agreement and each
Note shall be governed by and construed in accordance with the internal laws of
the State of New York. Each of the Company, the Agents and the Lenders hereby
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York State Court sitting in New
York for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. Each of the Company, the
Agents and the Lenders irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

Section 9.13. Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof. Section headings herein and in
any related documents are included for convenience of reference only and shall
not affect the interpretation of this Agreement or any other related document.

Section 9.14. WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

79



--------------------------------------------------------------------------------

Section 9.15. Confidentiality. Each Lender agrees, with respect to any
information delivered or made available by the Company to it that is clearly
indicated to be confidential information or private data, to use all reasonable
efforts to protect such confidential information from unauthorized use or
disclosure and to restrict disclosure to only those Persons employed or retained
by such Lender who are or are expected to become engaged in evaluating,
approving, structuring or administering this Agreement and the transactions
contemplated hereby. Nothing herein shall prevent any Lender from disclosing
such information (i) to any other Lender, (ii) to its affiliates, officers,
directors, employees, agents, attorneys and accountants who have a need to know
such information in accordance with customary banking practices and who receive
such information having been made aware of and having agreed to the restrictions
set forth in this Section, (iii) upon the order of any court or administrative
agency, (iv) upon the request or demand of any regulatory agency or authority
having jurisdiction over such Lender, (v) which has been publicly disclosed,
(vi) to the extent reasonably required in connection with any litigation to
which any Agent, any Lender, the Company or their respective affiliates may be a
party, (vii) to the extent reasonably required in connection with the exercise
of any remedy hereunder and (viii) with the prior written consent of the
Company; provided, however, that before any disclosure is permitted under
(iii) or (vi) of this Section 9.15, each Lender shall, if not legally
prohibited, notify and consult with the Company, promptly and in a timely
manner, concerning the information it proposes to disclose, to enable the
Company to take such action as may be appropriate under the circumstances to
protect the confidentiality of the information in question, and provided further
that any disclosure under the foregoing proviso be limited to only that
information discussed with the Company. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and publicly
available information about this Agreement to market data collectors, similar
service providers to the lending industry and service providers to the Agents
and the Lenders in connection with the administration of this Agreement, any
other documents related hereto and the Commitments. The use of the term
“confidential” in this Section 9.15 is not intended to refer to data classified
by the government of the United States under laws and regulations relating to
the handling of data, but is intended to refer to information and other data
regarded by the Company as private.

Section 9.16. No Advisory or Fiduciary Responsibility. The Company, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and their affiliates, on the one hand, and the
Agents, the Lenders, the Issuing Lenders and their affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Agent, any Lender, any Issuing
Lender or any of their affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

 

80



--------------------------------------------------------------------------------

Section 9.17. USA Patriot Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with said Act.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LOCKHEED MARTIN CORPORATION By:   /s/ Kenneth R. Possenriede   Name:   Kenneth
R. Possenriede   Title:   Vice President and Treasurer

With notices to:

Lockheed Martin Corporation

6801 Rockledge Drive

Bethesda, Maryland 20817

Attention: Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Syndication Agent and as Lender

By:   /s/ Bruce Borden   Name:   Bruce Borden   Title:   Executive Director

With notices to:

J.P. Morgan

383 Madison Avenue

New York, New York 10179

Attention: Bruce Borden

T: 212-270-5799

F: 212-270-5100

E: bruce.s.borden@jpmorgan.com



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent and as Lender

By:   /s/ Kenneth J. Beck   Name:   Kenneth J. Beck   Title:   Director

Bank of America, N.A.

Attention: Renee M. Blackmore

One Independence Center

101 N. Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255

T: 980.387.2484

F: 704.409.0024

E: renee.m.blackmore@baml.com

Other notices as Admin Agent:

Bank of America, N.A.

Attention: Kenneth J. Beck

315 Montgomery Street

Mail Code: CA5-704-06-37

San Francisco, CA 94104

T: 415.913.4774

F: 415.228.7282

E: kenneth.j.beck@baml.com

With a copy to:

Bank of America, N.A.

Attention: Kimberly D. Williams

Gateway Village

900 W. Trade Street

Mail Code: NC1-026-06-03

Charlotte, NC 28255

T: 980.387.5448

F: 704.409.0650

E: kim.williams@baml.com



--------------------------------------------------------------------------------

CITIBANK, N.A., as Documentation

Agent and as Lender

By:   /s/ Susan M. Olsen   Name:   Susan M. Olsen   Title:   Vice President

With notices to:

Citibank, N.A.

388 Greenwich Street, 22nd Floor

New York, New York 10013

Attention: Brian Reed



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE

AND INVESTMENT BANK, as

Documentation Agent and as Lender

By:   /s/ Michael Madnick   Name:   Michael Madnick   Title:   Managing Director
By:   /s/ Pamela Donnelly   Name:   Pamela Donnelly   Title:   Managing Director

With notices to:

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attention: Michael Madnick

T: (212) 261-7866

F: (212) 459-3179

E: Michael.Madnick@ca-cib.com



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as

Documentation Agent and as Lender

By:   /s/ Donna DeMagistris   Name:   Donna DeMagistris   Title:   Authorized
Signatory

With notices to:

Mizuho Bank, LTD.

1251 Avenue of the Americas

New York, New York 10020]

Attention: David Fraenkel

T: 212-282-3912

E: David.Fraenkel@Mizuhocbus.com



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

as Lender

By:   /s/ George Stoecklein   Name:   George Stoecklein   Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND, PLC,

as Lender

By:   /s/ L. Peter Yetman   Name:   L. Peter Yetman   Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL

ASSOCIATION, as Lender

By:   /s/ Jonathan F. Lindvall   Name:   Jonathan F. Lindvall   Title:   Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as Lender By:   /s/ Eric Frandson   Name:   Eric
Frandson   Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Australia and New Zealand Banking

Group Limited, as Lender

By:   /s/ Joshua H. Landau   Name:   Joshua H. Landau   Title:  

Head of Financial Institutions

Group – America

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC, as Lender By:   /s/ Paras Patel   Name:   Paras Patel  
Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:   /s/ Mark Walton   Name:   Mark Walton   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Lloyds Bank plc, as Lender By:   /s/ Stephen Giacolone   Name:   Stephen
Giacolone   Title:   Assistant Vice President – G011 By:   /s/ Daven Popat  
Name:   Daven Popat   Title:   Senior Vice President – P003

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as Lender

By:   /s/ Michael King   Name:   Michael King   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:   /s/ Ben Thomas   Name:   Ben Thomas  
Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST

COMPANY, as Lender

By:   /s/ Kimberly R. Costa   Name:   Kimberly R. Costa   Title:   Vice
President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Credit Industriel et Commercial,

as Lender

By:   /s/ Nicolas Regent   Name:   Nicolas Regent   Title:   Vice President By:
  /s/ Edwige Sucher   Name:   Edwige Sucher   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Riyad Bank, Houston Agency, as Lender By:   /s/ Paul N. Travis   Name:   Paul N.
Travis   Title:   VP and Head of Corporate Finance By:   /s/ Tim Hartnett  
Name:   Tim Hartnett   Title:   VP & Administrative Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as Lender

By:   /s/ Katsuyuki Kubo   Name:   Katsuyuki Kubo   Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Toronto Dominion (New York) LLC,

as Lender

By:   /s/ Masood Fikree   Name:   Masood Fikree   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as Lender

By:   /s/ Peter J. Hallan   Name:   Peter J. Hallan   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch,

as Lender

By:   /s/ Douglas Riahi   Name:   Douglas Riahi   Title:   Managing Director By:
  /s/ Peter Daugavietis   Name:   Peter Daugavietis   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 120,000,000   

Bank of America, N.A.

   $ 120,000,000   

Citibank, N.A.

   $ 120,000,000   

Credit Agricole Corporate and Investment Bank

   $ 120,000,000   

Mizuho Bank, LTD.

   $ 120,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 85,000,000   

The Royal Bank of Scotland plc

   $ 85,000,000   

U.S. Bank National Association

   $ 85,000,000   

Wells Fargo Bank, N.A.

   $ 85,000,000   

Australia and New Zealand Banking Group Limited

   $ 50,000,000   

Barclays Bank PLC

   $ 50,000,000   

Goldman Sachs Bank USA

   $ 50,000,000   

Lloyds Bank plc

   $ 50,000,000   

Morgan Stanley Bank, N.A.

   $ 50,000,000   

Royal Bank of Canada

   $ 50,000,000   

State Street Bank and Trust Company

   $ 50,000,000   

Credit Industriel et Commercial

   $ 35,000,000   

Riyad Bank Houston Agency

   $ 35,000,000   

Sumitomo Mitsui Banking Corporation

   $ 35,000,000   

Toronto Dominion (New York) LLC

   $ 35,000,000   

The Northern Trust Company

   $ 35,000,000   

Unicredit Bank AG, New York Branch

   $ 35,000,000   

TOTAL:

   $ 1,500,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE II

PRICING SCHEDULE

The “Eurodollar Margin” and “Facility Fee Rate” for any day are the respective
rates per annum set forth below in the applicable row and column corresponding
to the Pricing Level that apply on such day:

 

Pricing

   Level I      Level II      Level III      Level IV      Level V  

Eurodollar Margin:

     69.0 bps         80.5 bps         91.0 bps         101.5 bps        
110.0 bps   

Facility Fee Rate

     6.0 bps         7.0 bps         9.0 bps         11.0 bps         15.0 bps
  

For purposes of this Schedule, the following terms have the following meanings
(subject to the final paragraph of this Schedule):

“Level I Pricing” applies on any day if on such day the Company’s unsecured
long-term debt is rated A+ or higher by S&P or A1 or higher by Moody’s.

“Level II Pricing” applies on any day if on such day Level I Pricing does not
apply and the Company’s unsecured long-term debt is rated A or higher by S&P or
A2 or higher by Moody’s.

“Level III Pricing” applies on any day if on such day none of Level I Pricing or
Level II Pricing applies and the Company’s unsecured long-term debt is rated A-
or higher by S&P or A3 or higher by Moody’s.

“Level IV Pricing” applies on any day if on such day none of Level I Pricing,
Level II Pricing or Level III Pricing applies and the Company’s unsecured
long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s.

“Level V Pricing” applies on any day if no other Pricing Level applies.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Pricing Level” refers to the determination of which of Level I Pricing, Level
II Pricing, Level III Pricing, Level IV Pricing or Level V Pricing applies.
Level I Pricing is the lowest Pricing Level and Level V Pricing the highest.

“S&P” means Standard & Poor’s Ratings Services and its successors.



--------------------------------------------------------------------------------

The credit ratings to be utilized for purposes of this Pricing Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The credit ratings in effect
on any day are those in effect at the close of business on such day. If the
Company is split-rated and the ratings differential is one notch, the higher of
the two ratings will apply (e.g., A-/Baa1 results in Level III Pricing). If the
Company is split-rated and the ratings differential is more than one notch, the
average of the two ratings (or the higher of two intermediate ratings) shall be
used (e.g., A-/Baa2 results in Level IV Pricing, as does A-/Baa3). If the
Company receives notice from a Rating Agency of a change in the rating of its
senior unsecured long-term debt, the Company will advise the Administrative
Agent.



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF COMMITTED BORROWING

Pursuant to the Five-Year Credit Agreement dated as of August 14, 2014 (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings assigned those terms in the
Credit Agreement) among Lockheed Martin Corporation, a Maryland corporation (the
“Company”), the lenders listed on the signature pages thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank, N.A., Credit Agricole
Corporate and Investment Bank and Mizuho Bank, Ltd, as Documentation Agents, and
Bank of America, N.A., as Administrative Agent, this notice represents the
Company’s request to

 

  ¨ borrow on                     , 20     $                 from the Lenders on
a pro rata basis as Base Rate Loans.

 

  ¨ borrow on                     , 20     $                 from the Lenders on
a pro rata basis as Eurodollar Loans. The Interest Period for such Eurodollar
Loans is requested to be a [one] [two] [three] [six] [twelve] month period.

The proceeds of such Loans are to be deposited in the Company’s account
heretofore designated to the Administrative Agent.

The Company certifies that (i) no Event of Default has occurred and is
continuing; (ii) except as otherwise described by the Company in a writing to
the Syndication Agent and waived by Required Lenders, the representations of the
Company in Article 4 of the Credit Agreement (other than, unless this is the
Closing Date, Sections 4.04(c), 4.05, 4.11 and 4.12) are true on and as of the
date hereof with the same force and effect as if made on the date hereof.

 

DATED:  

                                                              

     LOCKHEED MARTIN CORPORATION        By:   

     

       Title:   

     

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF SWING LINE BORROWING

Date:                       ,           

To: [ATTN:                       ]1

Ladies and Gentlemen:

Pursuant to the Five-Year Credit Agreement dated as of August 14, 2014 (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings assigned those terms in the
Credit Agreement) among Lockheed Martin Corporation, a Maryland corporation (the
“Company”), the lenders listed on the signature pages thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank, N.A., Credit Agricole
Corporate and Investment Bank and Mizuho Bank, Ltd., as Documentation Agents,
and Bank of America, N.A., as Administrative Agent, this notice represents the
Company’s request to

Borrow a Swing Line Loan:

 

  1. On                     , 20     (a Domestic Business Day).

 

  2. Borrowing $                    

The Company certifies that (i) no Event of Default has occurred and is
continuing; (ii) except as otherwise described by the Company in a writing to
the Syndication Agent and waived by Required Lenders, the representations of the
Company in Article 4 of the Credit Agreement (other than, unless this is the
Closing Date, Sections 4.04(c), 4.05, 4.11 and 4.12) are true on and as of the
date hereof with the same force and effect as if made on the date hereof;
(iii) the Swing Line Borrowing requested herein complies with the requirements
of the provisos to the first sentence of Section 2.16(a) of the Credit
Agreement.

 

1  Notice to Swing Line Borrowing to be delivered to the Swing Line Lender
making the loan and the Administrative Agent.

 

B-1



--------------------------------------------------------------------------------

DATED:  

                                                              

     LOCKHEED MARTIN CORPORATION        By:   

     

       Title:   

     

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPETITIVE BID QUOTE REQUEST

                    , 20    

Bank of America, N.A.,

as Administrative Agent

[                                         ]

[                                         ]

Attention:                                                  

Telecopier No.:             -

Reference is made to the Five-Year Credit Agreement dated as of August 14, 2014
(such agreement, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings assigned those terms in
the Credit Agreement) among Lockheed Martin Corporation, a Maryland corporation
(the “Company”), the lenders listed on the signature pages thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank, N.A.,
Credit Agricole Corporate and Investment Bank and Mizuho Bank, Ltd., as
Documentation Agents, and Bank of America, N.A., as Administrative Agent.

This is a Competitive Bid Quote Request for Competitive Bid Loans pursuant to
Section 2.03(b) of the Credit Agreement as follows:

(i) The proposed funding date of the Competitive Bid Loans is                 ,
20    .

(ii) The aggregate principal amount of the proposed Competitive Bid Loans is
$                .

(iii) The duration of the Interest Period for the Competitive Bid Loans shall be
[                ] [days 2] [months 3].

(iv) The interest payment date[s] applicable to the proposed Competitive Bid
Loans shall be                         .

 

 

2  In the case of a Rate Auction, not less than seven days.

3  In the case of a Eurodollar Auction, not less than one month.

 

C-1



--------------------------------------------------------------------------------

(v) The Competitive Bid Quotes requested should set forth a Competitive Bid
[Margin] [Rate].

 

Very truly yours,

 

LOCKHEED MARTIN CORPORATION

By:     Title:    

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

INVITATION FOR COMPETITIVE BID QUOTES

Pursuant to Section 2.03(c) of the Five-Year Credit Agreement dated as of
August 14, 2014 (such agreement, as it may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings
assigned those terms in the Credit Agreement) among Lockheed Martin Corporation,
a Maryland corporation (the “Company”), the lenders listed on the signature
pages thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent,
Citibank, N.A., Credit Agricole Corporate and Investment Bank and Mizuho Bank,
Ltd., as Documentation Agents, and Bank of America, N.A., as Administrative
Agent, we, as Administrative Agent, are pleased on behalf of the Company to
invite you to submit Competitive Bid Quotes to the Company for the following
proposed Competitive Bid Loans:

Proposed funding date:                             

 

Aggregate Principal Amount

   Interest Period    Interest Payment Dates

$

        

 

  

 

$

        

 

  

 

$

        

 

  

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Rate].

Please respond to this invitation by no later than [10:45 A.M.] [9:15 A.M.]
([New York] time) on [date].

 

BANK OF AMERICA, N.A.

By:

      Authorized Officer

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

COMPETITIVE BID QUOTE

Bank of America, N.A.,

as Administrative Agent

[                                         ]

[                                         ]

Attention:                                         

Telecopier No.:             -

Reference is made to the Five-Year Credit Agreement dated as of August 14, 2014
(such agreement, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings assigned those terms in
the Credit Agreement) among Lockheed Martin Corporation, a Maryland corporation
(the “Company”), the lenders listed on the signature pages thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank, N.A.,
Credit Agricole Corporate and Investment Bank and Mizuho Bank, Ltd., as
Documentation Agents, and Bank of America, N.A., as Administrative Agent.

In response to the Competitive Bid Quote Request of the Company dated
                , 20     and in accordance with Section 2.03(d) of the Credit
Agreement, the undersigned Lender offers to make Competitive Bid Loan(s)
thereunder in the following principal amount(s) at the following interest
rate(s) for the following Interest Period(s):

Proposed funding date:                 , 20    

 

  1) (a) Interest Period:                                                      

(b) Interest payment dates:                                       

 

          Competitive Bid

Offer

   Principal Amount    Margin    Rate

1

        

2

        

3

        

4

        

5

        

 

2) (a) Interest Period:                                                      

(b) Interest payment dates:                                       

 

E-1



--------------------------------------------------------------------------------

          Competitive Bid

Offer

   Principal
Amount    Margin    Rate

1

        

2

        

3

        

4

        

5

        

Subject to Section 2.03(f) of the Credit Agreement, the Company may accept any
Competitive Bid Quote in whole or in part and the undersigned is obligated to
make any Competitive Bid Loan for which an offer as set forth above is accepted;
provided that the aggregate principal amount of each Competitive Bid Loan may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request.

 

[NAME OF BANK] By:     Title:    

Contact Name:

   

Telephone Number:

   

Telecopy Number

   

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

NOTICE OF COMPETITIVE BID BORROWING

Pursuant to the Five-Year Credit Agreement dated as of August 14, 2014 (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings assigned those terms in the
Credit Agreement) among Lockheed Martin Corporation, a Maryland corporation (the
“Company”), the lenders listed on the signature pages thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank, N.A., Credit Agricole
Corporate and Investment Bank and Mizuho Bank, Ltd., as Documentation Agents,
and Bank of America, N.A., as Administrative Agent, this notice represents the
Company’s notice of acceptance of the following offers of Competitive Bid Loans:

 

(1) Lender:                                         ;

Interest Period:                       ;

Principal Amount Accepted: $                  ;

Competitive Bid [Margin/Rate] Accepted:        .

 

(2) Lender:                                         ;

Interest Period:                       ;

Principal Amount Accepted: $                  ;

Competitive Bid [Margin/Rate] Accepted:        .

 

(3) Lender:                                         ;

Interest Period:                       ;

Principal Amount Accepted: $                  ;

Competitive Bid [Margin/Rate] Accepted:        .

The Company certifies that (i) no Event of Default has occurred and is
continuing; (ii) except as otherwise described by the Company in a writing to
the Syndication Agent and waived by Required Lenders, the representations of the
Company in Article 4 of the Credit Agreement (other than, unless this is the
Closing Date, Sections 4.04(c), 4.05, 4.11 and 4.12) are true on and as of the
date hereof with the same force and effect as if made on the date hereof.

 

DATED:  

                                                              

     LOCKHEED MARTIN CORPORATION        By:   

     

       Title:   

     

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

NOTICE OF CONVERSION/CONTINUATION

Pursuant to the Five-Year Credit Agreement dated as of August 14, 2014 (such
agreement, as it may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings assigned those terms in the
Credit Agreement) among Lockheed Martin Corporation, a Maryland corporation (the
“Company”), the lenders listed on the signature pages thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank, N.A., Credit Agricole
Corporate and Investment Bank and Mizuho Bank, Ltd., as Documentation Agents,
and Bank of America, N.A., as Administrative Agent, this notice represents the
Company’s request to

 

  ¨ convert $               in principal amount of presently outstanding Base
Rate Loans to Eurodollar Loans on                               , 20    ; the
Interest Period for such Eurodollar Loans is requested to be a [one] [two]
[three] [six] [twelve] month period].

 

  ¨ convert $               in principal amount of presently outstanding
Eurodollar Loans with an Interest Period ended on                   , 20     to
Base Rate Loans at the end of such Interest Period.

 

  ¨ continue as Eurodollar Loans $           in principal amount of presently
outstanding Eurodollar Loans with an Interest Period ending on               ,
20    ; the Interest Period for such Eurodollar Loans commencing on the last day
of such Interest Period is requested to be a [one] [two] [three] [six] [twelve]
month period.

 

DATED:  

                                                              

     LOCKHEED MARTIN CORPORATION        By:   

     

       Title:   

     

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF COMMITTED NOTE

New York, New York

[Date]

For value received, LOCKHEED MARTIN CORPORATION, a Maryland corporation (the
“Borrower”), promises to pay to the order of                               ,
(the “Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Committed Loan made by the Lender to the Borrower
pursuant to the Credit Agreement referred to below (i) on the Commitment
Termination Date, and (ii) on any date that the aggregate principal amount of
all Loans then outstanding exceeds the Total Commitments, but ratably only to
the extent of such excess. The Borrower promises to pay interest on the unpaid
principal amount of each such Committed Loan on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds at the office of Bank of America, N.A., ABA
#026009593, New York, NY, Account #1366212250600, Attention: Corporate Credit
Services, Reference: Lockheed Martin Corporation.

All Committed Loans made by the Lender, the respective types thereof and all
repayments of the principal thereof shall be recorded by the Lender and, if the
Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Committed Loan then outstanding may be endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This note is one of the Committed Notes referred to in the Five-Year Credit
Agreement dated as of August 14, 2014 among the Borrower, the banks listed on
the signature pages thereof, JPMorgan Chase Bank, N.A., as Syndication Agent,
Citibank, N.A., Credit Agricole Corporate and Investment Bank and Mizuho Bank,
Ltd., as Documentation Agents, and Bank of America, N.A., as Administrative
Agent (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Terms defined in
the Credit Agreement are used herein with the same meanings. Reference is made
to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.

 

H-1-1



--------------------------------------------------------------------------------

LOCKHEED MARTIN CORPORATION By:     Title:    

 

H-1-2



--------------------------------------------------------------------------------

Committed Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan    Type of Loan    Amount of
Principal
Repaid    Notation
made By                                                                        
                                                                                
                                                                          

 

H-1-3



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF COMPETITIVE BID NOTE

New York, New York

[Date]

For value received, LOCKHEED MARTIN CORPORATION, a Maryland corporation (the
“Borrower”), promises to pay to the order of                                (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Competitive Bid Loan made by the Lender to the Borrower
pursuant to the Credit Agreement referred to below on the last day of the
Interest Period applicable to such Competitive Bid. The Borrower promises to pay
interest on the unpaid principal amount of each such Competitive Bid Loan on the
dates and at the rate or rates provided for in the Credit Agreement. All such
payments of principal and interest shall be made in lawful money of the United
States in Federal or other immediately available funds at the office of Bank of
America, N.A., ABA #026009593, New York, NY, Account #1366212250600, Attention:
Corporate Credit Services, Reference: Lockheed Martin Corporation.

All Competitive Bid Loans made by the Lender, the respective types thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Competitive Bid Loan then outstanding may be endorsed by the Lender on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

This note is one of the Competitive Bid Notes referred to in the Five-Year
Credit Agreement dated as of August 14, 2014 among the Borrower, the banks
listed on the signature pages thereof, JPMorgan Chase Bank, N.A., as Syndication
Agent, Citibank, N.A., Credit Agricole Corporate and Investment Bank and Mizuho
Bank, Ltd., as Documentation Agents, and Bank of America, N.A., as
Administrative Agent (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

H-2-1



--------------------------------------------------------------------------------

LOCKHEED MARTIN CORPORATION By:     Title:    

 

H-2-2



--------------------------------------------------------------------------------

Competitive Bid Note (cont’d)

COMPETITIVE BID LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan    Type of Loan    Amount of
Principal
Repaid    Notation
made By                                                                        
                                                                                
                                                                          

 

H-2-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

Bank of America, N.A.,

As Administrative Agent

[address]

Attention:                         

Re: Compliance Certificate

Ladies and Gentlemen:

Reference is made to the Five-Year Credit Agreement dated as of August 14, 2014
among Lockheed Martin Corporation, a Maryland corporation (the “Company”), the
Lenders listed therein (the “Lenders”), JPMorgan Chase Bank, N.A., as
Syndication Agent, Citibank, N.A., Credit Agricole Corporate and Investment Bank
and Mizuho Bank, Ltd., as Documentation Agents, and Bank of America, N.A., as
Administrative Agent, (the “Administrative Agent”) (such agreement, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement”; capitalized terms used herein without definition shall
have the meanings assigned those terms in the Agreement).

This Certificate is furnished to the Administrative Agent for the benefit of the
Lenders pursuant to Section 5.01 of the Agreement.

The undersigned,                      , hereby certifies to the Administrative
Agent for the benefit of the Lenders as follows:

 

  1. Authority. I am the duly elected, qualified and acting                     
of the Company.

 

  2. This certificate is for the period ended                    , 20     (the
“Certification Date”).

 

  3. No Default. To my knowledge, no Default has occurred or is continuing as of
the date of this certificate, except as set forth below:

 

  4. Maximum Leverage Ratio Calculation. The financial data and computations
supporting the Company’s compliance on and as of the Certification Date with the
financial covenant contained in Section 5.09 of the Agreement are set forth
below, and such financial data and computations are true, correct, and complete:

 

I-1



--------------------------------------------------------------------------------

  (i) All indebtedness for borrowed money, ESOP guarantees and Capitalized Lease
Obligations reported as debt in the consolidated financial statements of the
Company and the Consolidated Subsidiaries:

 

  (ii) All indebtedness for borrowed money and capitalized lease obligations
incurred by third parties and guaranteed by the Company or a Consolidated
Subsidiary not otherwise reported as debt in the consolidated financial
statements of the Company and the Consolidated Subsidiaries:

Note: for purposes of Sections 4(i) and (ii), indebtedness will exclude up to
(x) $150,000,000 of Debt of the Consolidated Subsidiaries in the aggregate and
(y) $500,000,000 of Debt consisting of guarantees.

 

A. Debt and Capitalized Lease Obligations ((i) plus (ii)):

     

 

 

 

B. Stockholders’ Equity as reported by the Company:

     

 

 

 

Actual leverage (A)/(A+B):

     

 

 

 

Maximum Allowable Leverage:

                          %    

 

 

 

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
set forth below.

 

LOCKHEED MARTIN

CORPORATION

 

 

  Name:   Title:

Dated:                 , 20    

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of                         , 20     between [ASSIGNOR] (the
“Assignor”) and [ASSIGNEE] (the “Assignee”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Assignment”) relates to
the Five-Year Credit Agreement dated as of August 14, 2014 among Lockheed Martin
Corporation (the “Company”), the Assignor and the other Lenders party thereto,
as Lenders, JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank, N.A.,
Credit Agricole Corporate and Investment Bank and Mizuho Bank, Ltd., as
Documentation Agents, and Bank of America, N.A., as Administrative Agent (the
“Credit Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Company in an aggregate principal amount at any time
outstanding not to exceed $                        ;

WHEREAS, [Committed] Loans made to the Company by the Assignor under the Credit
Agreement in the aggregate principal amount of $                         are
outstanding at the date hereof;

WHEREAS, the Assignor has Letter of Credit Liabilities in an aggregate amount of
$                         under the Credit Agreement at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $                         (the
“Assigned Amount”), together with a corresponding portion of each of its
outstanding [Committed] Loans and Letter of Credit Liabilities, and the Assignee
proposes to accept such assignment and assume the corresponding obligations of
the Assignor under the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount and a corresponding portion of each of its outstanding
[Committed] Loans and of its Letter of Credit Liabilities, and the Assignee
hereby accepts such assignment from the Assignor and assumes all of

 

J-1



--------------------------------------------------------------------------------

the obligations of the Assignor under the Credit Agreement to the extent of the
Assigned Amount. Upon the execution and delivery hereof by the Assignor and the
Assignee [and the execution of the consent attached hereto by the Company, each
Issuing Lender, and the Administrative Agent] 4 and the payment of the amounts
specified in Section 3 required to be paid on the date hereof, (i) the Assignee
shall, as of the date hereof, succeed to the rights and be obligated to perform
the obligations of a Lender under the Credit Agreement with a Commitment in an
amount equal to the Assigned Amount and acquire the rights and obligations of
the Assignor with respect to a corresponding portion of each of its outstanding
[Committed] Loans and of its Letter of Credit Liabilities and (ii) the
Commitment of the Assignor shall, as of the date hereof, be reduced by the
Assigned Amount, and the Assignor shall be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee. The assignment provided for herein shall be without recourse to the
Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.5 Fees accrued before
the date hereof with respect to amounts assigned to the Assignee hereunder are
for the account of the Assignor and such fees accruing on and after the date
hereof with respect to such amounts are for the account of the Assignee. Each of
the Assignor and the Assignee agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and promptly pay the same to such other party.

[SECTION 4. Consent of the Company, the Administrative Agent and each Issuing
Lender. This Agreement is conditioned upon the consent of the Company, the
Administrative Agent, each Swing Line Lender and each Issuing Lender pursuant to
Section 9.08(b) of the Credit Agreement. 6]

SECTION 6. No Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of the Company, or the validity
and enforceability of the obligations under the Credit Agreement or any Note.
The Assignee acknowledges that it has, independently and without

 

4  Delete if consent is not required.

5  Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generally or by formula rather than
as a fixed sum.

6 

Delete if consent is not required.

 

J-2



--------------------------------------------------------------------------------

reliance on the Assignor, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Company.

SECTION 7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

[NAME OF ASSIGNOR] By:       Name:     Title:   [NAME OF ASSIGNEE] By:      
Name:     Title:  

 

J-3



--------------------------------------------------------------------------------

The undersigned consent to the foregoing assignment.

 

LOCKHEED MARTIN CORPORATION By:       Name:     Title:   BANK OF AMERICA, N.A.,
as Administrative Agent and as Issuing Lender By:           Name:     Title:  
JPMORGAN CHASE BANK, N.A., as Issuing Lender By:       Name:     Title:   [OTHER
ISSUING LENDERS] [OTHER SWING LINE LENDERS]

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

DESIGNATION AGREEMENT

dated as of                                      ,          

Reference is made to the Five-Year Credit Agreement dated as of August 14, 2014
(such agreement, as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings assigned those terms in
the Credit Agreement) among Lockheed Martin Corporation, a Maryland corporation
(the “Company”), the lenders listed on the signature pages thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Syndication Agent, Citibank, N.A.,
Credit Agricole Corporate and Investment Bank and Mizuho Bank, Ltd., as
Documentation Agents, and Bank of America, N.A., as Administrative Agent. Terms
defined in the Credit Agreement are used herein with the same meaning.

                                  (the “Designator”) and
                                 (the “Designee”) agree as follows:

1. The Designator designates the Designee as its Designated Lender under the
Credit Agreement and the Designee accepts such designation.

2. The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

3. The Designee (i) confirms that it is an Approved Fund; (ii) appoints and
authorizes the Designator as its administrative agent and attorney in fact and
grants the Designator an irrevocable power of attorney to receive payments made
for the benefit of the Designee under the Credit Agreement and to deliver and
receive all communications and notices under the Credit Agreement, if any, that
the Designee is obligated to deliver or has the right to receive thereunder;
(iii) acknowledges that the Designator retains the sole right and responsibility
to vote under the Credit Agreement, including, without limitation, the right to
approve any amendment or waiver of any provision of the Credit Agreement; and
(iv) agrees that the Designee shall be bound by all such votes, approvals,
amendments and waivers and all other agreements of the Designator pursuant to or
in connection with the Credit Agreement.

 

K-1



--------------------------------------------------------------------------------

4. The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Article 4 or delivered pursuant to Article 4 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement and (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Designator or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action it may be permitted to take under
the Credit Agreement.

5. Following the execution of this Designation Agreement by the Designator and
the Designee and the consent hereto by the Company, it will be delivered to the
Administrative Agent for its consent. This Designation Agreement shall become
effective when the Administrative Agent consents hereto or on any later date
specified on the signature page hereof.

6. Upon the effectiveness hereof, the Designee shall have the right to make
Loans or portions thereof as a Lender pursuant to Section 2.01 or 2.03 of the
Credit Agreement and the rights of a Lender related thereto. The making of any
such Loans or portions thereof by the Designee shall satisfy the obligations of
the Designator under the Credit Agreement to the same extent, and as if, such
Loans or portions thereof were made by the Designator.

7. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date:                      ,         

 

[NAME OF DESIGNATOR] By:       Name:     Title:  

 

K-2



--------------------------------------------------------------------------------

[NAME OF DESIGNEE] By:       Name:     Title:  

The undersigned consent to the foregoing designation.

 

LOCKHEED MARTIN CORPORATION By:       Name:     Title:   BANK OF AMERICA, N.A.,
as Administrative Agent By:       Name:     Title:  

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF EXTENSION AGREEMENT

Bank of America, N.A.,

as Administrative Agent

under the Five-Year Credit Agreement

referred to below

Ladies and Gentlemen:

The undersigned hereby agrees to extend, effective [Extension Date], the
Commitment Termination Date under the Five-Year Credit Agreement dated as of
August 14, 2014 (as amended from time to time, the “Five-Year Credit Agreement”)
among Lockheed Martin Corporation, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent, for one year to [date to which the
Commitment Termination Date is extended]. Terms defined in the Five-Year Credit
Agreement are used herein with the same meaning.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

[LENDERS] By:       Name:     Title:  

Agreed and accepted:

 

LOCKHEED MARTIN CORPORATION By:       Name:     Title:  

BANK OF AMERICA, N.A., as

Administrative Agent

By:       Name:     Title:  

 

L-1